Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

by and among

STRATEGIC STORAGE TRUST, INC.,

SS REIT I ACQUISITION, INC.

and

SELF STORAGE REIT, INC.

Dated as of June 30, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS    1

SECTION 1.01.

 

Definitions

   1 ARTICLE II   THE MERGER    6

SECTION 2.01.

 

The Merger

   6

SECTION 2.02.

 

Closing; Effective Time

   6

SECTION 2.03.

 

Effect of the Merger

   7

SECTION 2.04.

 

Charter; Bylaws

   7

SECTION 2.05.

 

Directors and Officers

   7

SECTION 2.06.

 

Conversion of Securities

   7

SECTION 2.07.

 

No Appraisal Rights

   7

SECTION 2.08.

 

Exchange

   8 ARTICLE III   REPRESENTATIONS AND WARRANTIES OF REIT I    8

SECTION 3.01.

 

Organization and Qualification; Subsidiaries

   9

SECTION 3.02.

 

Articles of Incorporation and Bylaws

   9

SECTION 3.03.

 

Capitalization

   9

SECTION 3.04.

 

Authority Relative to this Agreement

   10

SECTION 3.05.

 

No Conflict; Required Filings and Consents

   10

SECTION 3.06.

 

Permits; Compliance

   11

SECTION 3.07.

 

Financial Statements

   11

SECTION 3.08.

 

Absence of Certain Changes or Events

   11

SECTION 3.09.

 

Absence of Litigation; Liabilities

   11

SECTION 3.10.

 

Proxy Statement and Information Supplied

   12

SECTION 3.11.

 

Properties and Leases

   12

SECTION 3.12.

 

Intellectual Property

   15

SECTION 3.13.

 

Taxes

   15

SECTION 3.14.

 

Environmental Matters

   17

SECTION 3.15.

 

Material Contracts

   18

SECTION 3.16.

 

Insurance

   18

SECTION 3.17.

 

Affiliate Transactions

   18

SECTION 3.18.

 

Brokers

   19

SECTION 3.19.

 

Unregistered and Restricted Nature of Merger Consideration

   19

SECTION 3.20

 

Tax Treatments

   20 ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF SSTI AND PURCHASER    20

SECTION 4.01.

 

Corporate Organization

   20

SECTION 4.02.

 

Articles of Incorporation and Bylaws

   21

SECTION 4.03.

 

Capitalization

   21

SECTION 4.04.

 

Authority Relative to This Agreement

   21

SECTION 4.05.

 

No Conflict

   21

SECTION 4.06.

 

Consents and Approvals

   22

SECTION 4.07.

 

Compliance with Applicable Laws

   22

SECTION 4.08.

 

SEC Filings; Financial Statements

   22

SECTION 4.09.

 

Absence of Certain Changes or Events

   22

SECTION 4.10.

 

Absence of Litigation; Liabilities

   23

SECTION 4.11.

 

Property

   23

SECTION 4.12.

 

Taxes

   23

SECTION 4.13.

 

Environmental Matters

   24

SECTION 4.14.

 

Material Contracts

   26

SECTION 4.15.

 

Insurance

   26

SECTION 4.16.

 

Affiliate Transactions

   26

 

i



--------------------------------------------------------------------------------

SECTION 4.17.

 

Information Supplied

   26

SECTION 4.18.

 

Ownership of Purchaser; No Prior Activities

   26

SECTION 4.19.

 

No Ownership of REIT I Capital Stock

   26

SECTION 4.20.

 

Brokers

   26

SECTION 4.21.

 

Tax Treatment

   26

SECTION 4.22.

 

Intellectual Property

   27 ARTICLE V   CONDUCT OF BUSINESS PENDING THE MERGER    27

SECTION 5.01.

 

Conduct of Business by REIT I Pending the Merger

   27

SECTION 5.02.

 

Conduct of Business by SSTI and Purchaser Pending the Merger

   28 ARTICLE VI   ADDITIONAL AGREEMENTS    29

SECTION 6.01.

 

Stockholders' Meeting

   29

SECTION 6.02.

 

Access to Information; Confidentiality

   30

SECTION 6.03.

 

No Solicitation of Transactions

   30

SECTION 6.04.

 

Directors' and Officers' Indemnification and Insurance

   31

SECTION 6.05.

 

Further Action; Reasonable Best Efforts

   32

SECTION 6.06.

 

Public Announcements

   33

SECTION 6.07.

 

Affiliates

   33

SECTION 6.08.

 

Dividends

   33

SECTION 6.09.

 

Plan of Reorganization

   33 ARTICLE VII   CONDITIONS TO THE MERGER    34

SECTION 7.01.

 

Conditions to the Merger

   34

SECTION 7.02.

 

Conditions to the Obligations of SSTI and Purchaser

   34

SECTION 7.03.

 

Conditions to the Obligations of REIT I

   35

SECTION 7.04.

 

Frustration of Closing Conditions

   35 ARTICLE VIII   TERMINATION, AMENDMENT AND WAIVER    35

SECTION 8.01.

 

Termination

   35

SECTION 8.02.

 

Effect of Termination

   37

SECTION 8.03.

 

Fees and Expenses

   37

SECTION 8.04.

 

Deferral Provisions to Ensure Compliance with REIT Gross Income Tests

   38 ARTICLE IX   GENERAL PROVISIONS    39

SECTION 9.01.

 

Non-Survival of Representations and Warranties

   39

SECTION 9.02.

 

Notices

   39

SECTION 9.03.

 

Severability

   40

SECTION 9.04.

 

Entire Agreement; Assignment

   40

SECTION 9.05.

 

Parties in Interest

   40

SECTION 9.06.

 

Remedies

   40

SECTION 9.07.

 

Governing Law; Dispute Resolution

   40

SECTION 9.08.

 

Waiver of Jury Trial

   41

SECTION 9.09.

 

Interpretation

   41

SECTION 9.10.

 

Performance Guaranty

   41

SECTION 9.11.

 

Amendment

   41

SECTION 9.12.

 

Waiver

   41

SECTION 9.13.

 

Counterparts

   42

SECTION 9.14.

 

Completion of Disclosure Schedules

   42 Exhibit A   Articles of Merger    Exhibit B   Individuals with Knowledge
of REIT I    Exhibit C   Individuals with Knowledge of SSTI   

 

ii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger, dated as of June 30, 2009 (this “Agreement”),
is entered into by and among STRATEGIC STORAGE TRUST, INC., a Maryland
corporation (“SSTI”), SS REIT I ACQUISITION, INC., a Maryland corporation and a
wholly owned subsidiary of SSTI (“Purchaser”), and SELF STORAGE REIT, INC., a
Maryland corporation (“REIT I”).

WHEREAS, REIT I’s board of directors has approved this Agreement and the Merger
(as defined below) and declared that it is advisable and in the best interests
of REIT I and its stockholders for REIT I to merge with Purchaser, in accordance
with the General Corporation Law of the State of Maryland (the “MGCL”) and upon
the terms and subject to the conditions set forth herein (the “Merger”);

WHEREAS, SSTI’s board of directors, having received the recommendation of SSTI’s
Nominating and Corporate Governance Committee, and Purchaser have each
determined that it is advisable and in the best interests of SSTI, Purchaser and
their respective stockholders to consummate the Merger upon the terms and
subject to the conditions set forth herein, and have approved this Agreement and
the Merger;

WHEREAS, simultaneously with the execution and delivery of this Agreement, SSTI
is entering into an agreement and plan of merger (the “REIT II Agreement”) with
SELF STORAGE REIT II, INC., a Maryland corporation (“REIT II”), and SS REIT II
ACQUISITION INC., a Maryland corporation and a wholly owned subsidiary of SSTI
(“REIT II Purchaser”), pursuant to which at the closing of the transactions
contemplated by the REIT II Agreement, REIT II shall merge with and into the
REIT II Purchaser (the “REIT II Merger”);

WHEREAS, in connection with the Closing of the Merger, Purchaser and REIT I
shall execute Articles of Merger substantially in the form attached hereto as
Exhibit A (the “Articles of Merger”) and shall file the Articles of Merger in
accordance with the MGCL to effectuate the Merger;

WHEREAS, SSTI, Purchaser and REIT I intend that the Merger qualify as a
“reorganization” for purposes of Section 368 of the Internal Revenue Code of
1986, as amended through the date hereof (the “Code”); and

WHEREAS, SSTI, Purchaser and REIT I desire to make certain representations,
warranties, covenants and agreements in connection with the Merger.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, SSTI, Purchaser and REIT I hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. (a) In addition to any other definitions set forth in
this Agreement, for purposes of this Agreement:

“Acquisition Proposal” means (i) any proposal or offer from any Person (other
than as contemplated by this Agreement) relating to any direct or indirect
acquisition by any means of (A) more than 20% of the consolidated assets of REIT
I (including securities of any of REIT I’s Subsidiaries) or (B) more than 20% of
the equity securities of REIT I then outstanding; or (ii) any merger,
consolidation, business combination, recapitalization, liquidation, dissolution
or similar transaction involving REIT I or

 

1



--------------------------------------------------------------------------------

any of its then Subsidiaries, in each case other than the Merger and the other
transactions contemplated hereby.

“Affiliate” includes only the following: (i) any Person directly or indirectly
controlling, controlled by, or under common control with such other Person;
(ii) any Person directly or indirectly owning, controlling, or holding with the
power to vote 10% or more of the outstanding voting securities of such other
Person; (iii) any legal entity for which such Person acts as an executive
officer, director, trustee, or general partner; (iv) any Person 10% or more of
whose outstanding voting securities are directly or indirectly owned,
controlled, or held, with power to vote, by such other Person; and (v) any
executive officer, director, trustee, or general partner of such other Person.

“Business Day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.).

“Environmental Claim” means any and all administrative, regulatory, judicial or
third-party claims, demands, notices of violation or non-compliance, directives,
proceedings, investigations, orders, decrees, judgments or other allegations of
noncompliance with or liability relating to any Environmental Law or any REIT I
Environmental Permit, as the case may be, that REIT I has received notice of
directly or by its registered agent in writing.

“Environmental Laws” means all applicable federal, state, and local laws, rules
and regulations, orders, judgments, decrees and other legal requirements
relating to the handling, use, presence, disposal, release or threatened release
of any Hazardous Materials or the regulation and protection, investigation or
restoration of human health, safety, the environment or natural resources or of
noise, odor, indoor air, employee exposure, wetlands, pollution, contamination
or any injury or threatened injury to persons or property relating to any
Hazardous Materials, including, but not limited to, CERCLA; the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Section. 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C.
Section. 136 et seq.); the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Section 6901 et seq.); the Toxic Substances Control Act, as amended
(42 U.S.C. Section. 7401 et seq.); the Clean Air Act, as amended (42 U.S.C.
Section 7401 et seq.); the Federal Water Pollution Control Act, as amended (33
U.S.C. Section 1251 et seq.); the Occupational Safety and Health Act, as amended
(29 U.S.C. Section 651 et seq.); the Safe Drinking Water Act, as amended (42
U.S.C. Section 300f et seq.); and their state and local counterparts or
equivalents and any transfer of ownership notification or approval statute and
any requirements or standards applicable to the voluntary cleanup of
environmental contamination.

“Exchange Ratio” means 1.05.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Hazardous Materials” means all substances, pollutants, chemicals, compounds and
wastes listed, classified or regulated pursuant to any Environmental Law,
including “pollutants,” “toxic substances,” “contaminants,” “hazardous
substances,” “regulated wastes,” “special wastes,” or “hazardous wastes” and
petroleum and any fraction thereof or asbestos-containing material, lead-based
paint or plumbing, biphenyls, radioactive material, radon or other substances
otherwise potentially injurious to human health and the environment including
mold or other toxic growth.

“Intellectual Property” means (i) United States, non-United States and
international patents, patent applications and statutory invention
registrations, (ii) trademarks, service marks, domain names, trade dress, logos,
trade names, d/b/a’s, corporate names and other source identifiers, and
registrations and

 

2



--------------------------------------------------------------------------------

applications for registration thereof and all renewals thereof, (iii) published
and unpublished works of authorship, whether copyrightable or not, copyrightable
works, copyrights, and registrations and applications for registration thereof
and all renewals or extensions thereof, (iv) computer software, programs and
databases, and (v) confidential and proprietary information, including trade
secrets and know-how.

“IRS” means the Internal Revenue Service of the United States.

“Knowledge of REIT I” or “REIT I’s Knowledge” (or words of similar import) means
the actual knowledge of any of the individuals listed on Exhibit B.

“Knowledge of SSTI” or “SSTI’s Knowledge” (or words of similar import) means the
actual knowledge of any of the individuals listed on Exhibit C.

“Liens” means any mortgages, liens, security interests, pledges, deeds to secure
debt, charges or any easement, right of way, covenants, restrictions, rights of
first refusal, assessments, or any other encumbrance to title.

“Material Adverse Effect” means, when used with reference to REIT I or SSTI, as
the case may be, any event, circumstance, change or effect (any such item, an
“Effect”) that is materially adverse to the business, financial condition or
results of operations of such party and its Subsidiaries taken as a whole;
provided, however, that in no event shall any of the following be deemed, either
alone or in combination, to constitute, nor shall any of the following be taken
into account in determining whether there has been, a Material Adverse Effect:
(i) any Effect that results from changes in general economic conditions or
changes in securities markets in general, including any changes in interest
rates, (ii) any Effect that results from general changes in the industries in
which such party and its Subsidiaries operate, (iii) any Effect related to the
public announcement or the pendency or consummation of the transactions
contemplated by this Agreement, (iv) any Effect that results from any action
taken at the specific request of the other party, (v) any change in the share
price of REIT I Common Stock or SSTI Common Stock, as the case may be, after the
date hereof, provided, that, the exception in this clause shall not prevent or
otherwise affect a determination that any Effect(s) underlying such change has,
individually or in the aggregate with any other Effect, resulted in a Material
Adverse Effect, (vi) any Effect that results from natural disasters, acts of
war, sabotage or terrorism, military actions or the escalation thereof, or
(vii) any Effects resulting from any change in applicable law or regulation in
the geographic regions in which a party or any of its Subsidiaries operates;
except in the case of clauses (i), (ii), (vi) and (vii), for any Effect that has
a significantly disproportionate adverse impact on such party and its
Subsidiaries compared to other companies of similar size operating in the
principal industries in which such party and its Subsidiaries operate.

“Ordinary Course” means the ordinary course of business either of REIT I and its
Subsidiaries or of SSTI, Purchaser and SSTI’s Subsidiaries, as applicable,
consistent with past practice, and, when referring to REIT I and its
Subsidiaries, shall include (but not be limited to) any action taken by REIT I
or its Subsidiaries pursuant to REIT I’s existing REIT I Common Stock share
redemption program and distribution reinvestment plan.

“Permitted Liens” means (i) Liens for Taxes not yet due or delinquent or, if
delinquent, as to which there is a good faith dispute; provided that such Liens
are reserved against (if such reserves are recognized pursuant to GAAP) or
otherwise disclosed in SSTI’s SEC Reports, as the case may be, or REIT I
Disclosure Schedule or SSTI Disclosure Schedule, as the case may be, (ii) any
matter disclosed in REIT I Title Insurance Policies, or any title insurance
policy insuring SSTI’s or any of its Subsidiaries’ fee simple or leasehold title
to any SSTI Property, (iii) Liens arising in accordance with the terms of REIT I
Material Contracts or SSTI Material Contracts, as the case may be (and not as a
result of any breach

 

3



--------------------------------------------------------------------------------

thereunder), (iv) inchoate materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s liens and other liens created by Law, in each case arising in the
Ordinary Course and not past due and payable or the payment of which is being
contested in good faith by appropriate proceedings, (v) Liens arising under REIT
I Leases, as the case may be, (vi) mortgages and deeds of trust granted as
security for financings listed or described in, as applicable, REIT I Title
Insurance Policies, REIT I Disclosure Schedule or SSTI SEC Reports, or any title
insurance policy insuring SSTI’s or any of its Subsidiaries’ fee simple or
leasehold title to any SSTI Property, the SSTI Disclosure Schedule or SSTI SEC
Reports, as the case may be, (vii) Liens described in Section 3.11 of REIT I
Disclosure Schedule, and (viii) any other Lien not specifically addressed in
clauses (i)—(vii) of this sentence that does not materially diminish the value
of REIT I Property or SSTI Property, as the case may be, and does not materially
impair or materially interfere with any permitted use of any REIT I Property or
SSTI Property, as the case may be, affected thereby.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person, trust, association or entity or
government, political subdivision, agency or instrumentality of a government.

“Purchaser Charter” means the Articles of Incorporation of Purchaser, as
amended.

“REIT I Charter” means the Articles of Incorporation of REIT I, as amended.

“REIT I Common Stock” means the common stock of REIT I, $0.01 par value per
share.

“REIT I Stockholder Approval” means the affirmative approval of the Merger by at
least a majority of all the votes entitled to be cast on the matter by the
holders of all outstanding shares of REIT I Common Stock as of the record date
for the REIT I Stockholders’ Meeting.

“REIT I Tax Subsidiary” means any entity in which REIT I owns a direct or
indirect equity interest for federal or state income tax purposes of at least
10%, determined by either voting power or value.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“SSTI Charter” means the Articles of Amendment and Restatement of SSTI, as
amended.

“SSTI Tax Subsidiary” means any entity in which SSTI owns a direct or indirect
equity interest for federal or state income tax purposes of at least 10%,
determined by either voting power or value.

“Subsidiary” or “Subsidiaries” of REIT I, the Surviving Corporation, SSTI or any
other Person means any corporation, partnership, joint venture, limited
liability company, business trust or other entity, of which such Person,
directly or indirectly, owns or controls at least 50.01% of the securities or
other interests entitled to vote in the election of directors or others
performing similar functions with respect to such organization.

“Superior Proposal” means any unsolicited bona fide Acquisition Proposal to
acquire more than 50% of the total voting power of the equity securities then
outstanding, or of the assets (on a consolidated basis), of REIT I that the REIT
I board of directors determines in its good faith judgment upon the
recommendation of its financial advisor(s), is reasonably capable of being
consummated in accordance with its terms, taking into account all legal,
financial and regulatory aspects of the proposal and the Person making the
proposal and, if consummated, would result in a transaction more favorable to
REIT I’s stockholders from a financial point of view than the Merger.

 

4



--------------------------------------------------------------------------------

“Taxes” shall mean any and all taxes, fees, levies, duties, tariffs, imposts and
other similar charges of any kind imposed by any Governmental Authority,
including: taxes or other charges on or with respect to income, property, sales,
use, payroll, employment, social security, workers’ compensation, unemployment
compensation or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value-added or gains taxes; license,
registration and documentation fees; and customs’ duties, tariffs and similar
charges.

“Tax Returns” shall mean any federal, state, local or foreign report, return,
document, declaration, election or any other information or filing required to
be supplied to any taxing authority or jurisdiction (foreign or domestic) with
respect to Taxes, including information returns, any document with respect to or
accompanying payments or estimated Taxes, or with respect to or accompanying
requests for the extension of time in which to file any such report, return
document, declaration or other information.

(a) The following terms have the meaning set forth in the Sections set forth
below:

 

Defined Term

 

Location of Definition

Action   Section 3.09 Agreement   Preamble Articles of Merger   Recitals Blue
Sky Laws   Section 3.05(b) Break-Up Fee   Section 8.02(b) Closing   Section 2.02
Closing Date   Section 2.02 Code   Preamble Counsel’s Gross Income Opinion  
Section 8.04(a) Counsel’s Ruling Letter   Section 8.04(a) Department   Section
2.02 Drop Dead Date   Section 8.01(b)(iii) Effective Time   Section 2.02
Environmental Permits   Section 3.14(b) Exchange Agent   Section 2.08(a) GAAP  
Section 3.07 Governmental Authority   Section 3.05(b) Indemnified Parties  
Section 6.04(b) Law   Section 3.05(a) Lease Documents   Section 3.11(a)(ii)
Leased Properties   Section 3.11(a)(ii) Merger   Recitals Merger Consideration  
Section 2.06(a) MGCL   Recitals Order   Section 7.01(b) Paying Party   Section
8.04(a) PCB   Section 3.14(h) Permits   Section 3.06 Permitted Encumbrances  
Section 3.11(a)(i) Property Restrictions   Section 3.11(a)(i) Proxy Statement  
Section 3.10 Purchaser   Preamble Qualifying Income   Section 8.04(a)

 

5



--------------------------------------------------------------------------------

Receiving Party   Section 8.04(a) Recipient Affiliate   Section 6.02(b) REIT I  
Preamble REIT I Disclosure Schedule   Article III REIT I Lease   Section 3.11(h)
REIT I Material Contract   Section 3.15 REIT I Minority Interest(s)   Section
3.11(a)(i) REIT I Property   Section 3.11(a)(i) REIT I Recommendation   Section
6.01 REIT I Stockholders’ Meeting   Section 6.01 REIT I Title Insurance Policy  
Section 3.11(c) Sarbanes-Oxley Act   Section 4.08(a) SSTI   Preamble SSTI Common
Stock   Section 2.06(a) SSTI Disclosure Schedule   Article IV SSTI Material
Contracts   Section 4.14 SSTI Preferred Stock   Section 4.03 SSTI Properties  
Section 4.11 SSTI Property Owner   Section 4.11 SSTI Rights   Section 4.03 SSTI
SEC Reports   Section 4.08(a) Specified REIT Requirements   Section 8.04(a)
Surviving Corporation   Section 2.03 Surviving Corporation Bylaws   Section
2.04(b) Surviving Corporation Charter   Section 2.04(a)

ARTICLE II

THE MERGER

SECTION 2.01. The Merger. Upon the terms and subject to the conditions set forth
in this Agreement and the Articles of Merger, at the Effective Time, REIT I
shall be merged with and into Purchaser in accordance with the MGCL.

SECTION 2.02. Closing; Effective Time. Unless this Agreement shall have been
terminated and the transactions herein contemplated shall have been abandoned
pursuant to Section 8.01, and subject to the satisfaction or waiver (where
applicable) of the conditions set forth in Article VII, the closing of the
Merger (the “Closing”) shall take place (a) at the offices of Baker, Donelson,
Bearman, Caldwell & Berkowitz, PC, Monarch Plaza, 3414 Peachtree Road, Suite
1600, Atlanta, GA 30326, at 10:00 a.m. local time, on such date as REIT I, SSTI
and Purchaser shall mutually agree following the satisfaction or waiver of the
conditions set forth in Article VII (other than those conditions that, by their
nature, are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), or if the parties do not so agree, on the third
Business Day following satisfaction of such conditions or (b) at such other
place, date or time as may be mutually agreed in writing by the parties. The
date of the Closing is referred to herein as the “Closing Date.” At the Closing,
the parties hereto shall cause the Articles of Merger to be filed with,
delivered in the manner required by the MGCL to, and accepted for record by, the
Maryland State Department of Assessments and Taxation (the “Department”) and
shall make all other filings and recordings required under the MGCL. The
“Effective Time” shall be the later of (a) the date and time of the acceptance
for record of the Articles of Merger with the Department or (b) such later time
as may be agreed by each of the parties hereto and specified in the Articles of
Merger.

 

6



--------------------------------------------------------------------------------

SECTION 2.03. Effect of the Merger. As a result of the Merger, the separate
corporate existence of the Purchaser shall cease and REIT I shall continue as
the surviving corporation of the Merger (the “Surviving Corporation”). At the
Effective Time, the effect of the Merger shall be as provided in the applicable
provisions of the MGCL. Without limiting the generality of the foregoing, but
subject to the terms and conditions of this Agreement, at the Effective Time,
all the property, rights, privileges, powers and franchises of REIT I and
Purchaser shall vest in the Surviving Corporation, and all debts, liabilities,
obligations, restrictions, disabilities and duties of REIT I and Purchaser shall
become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation.

SECTION 2.04. Charter; Bylaws.

(a) At the Effective Time, the Articles of Incorporation of Purchaser, as in
effect immediately prior to the Effective Time, shall be the Articles of
Incorporation of the Surviving Corporation (the “Surviving Corporation Charter”)
until thereafter amended as provided by Law and such Articles.

(b) At the Effective Time, the Bylaws of Purchaser, as in effect immediately
prior to the Effective Time, shall be the Bylaws of the Surviving Corporation
(the “Surviving Corporation Bylaws”) until thereafter amended as provided by
Law, the Surviving Corporation Charter and such Bylaws.

SECTION 2.05. Directors and Officers. The directors and officers of Purchaser
immediately prior to the Effective Time and such others as SSTI shall have
designated, if any, shall, from and after the Effective Time, be the directors
and officers, respectively, of the Surviving Corporation until their successors
shall have been duly elected or appointed and qualify or until their earlier
death, resignation or removal in accordance with the Surviving Corporation
Charter and the Surviving Corporation Bylaws.

SECTION 2.06. Conversion of Securities. At the Effective Time, as a result of
the Merger and without any further action on the part of REIT I, SSTI, Purchaser
or any holder of any capital stock of REIT I, SSTI or Purchaser:

(a) Each share of REIT I Common Stock issued and outstanding immediately prior
to the Effective Time (other than shares owned by SSTI, Purchaser or any other
direct or indirect wholly-owned Subsidiary of SSTI and shares that are owned by
REIT I or any direct or indirect wholly-owned Subsidiary of REIT I, and in each
case not held on behalf of third parties which shall be cancelled pursuant to
the following sentence) shall be converted into, and become exchangeable for a
number of shares of common stock, par value $0.001 per share, of SSTI (the “SSTI
Common Stock”) equal to the Exchange Ratio (the “Merger Consideration”). At the
Effective Time, all shares of REIT I Common Stock shall no longer be outstanding
and shall automatically be cancelled and shall cease to exist, and each holder
of shares of REIT I Common Stock not be represented by a Certificate shall
thereafter only have the right to receive the Merger Consideration.

(b) Each share of common stock, par value $0.001 per share, of the Purchaser
issued and outstanding immediately prior to the Effective Time, shall remain
outstanding and unchanged after the Effective Time and shall constitute all of
the issued and outstanding equity interests of the Surviving Corporation after
the Effective Time.

SECTION 2.07. No Appraisal Rights. Stockholders of REIT I objecting to the
Merger will not be entitled to receive payment for the fair value of their
shares of REIT I Common Stock.

 

7



--------------------------------------------------------------------------------

SECTION 2.08. Exchange.

(a) Promptly (but in no event later than five (5) Business Days) after the
Effective Time, the Surviving Corporation shall, if applicable, cause an
exchange agent selected by SSTI (the “Exchange Agent”) to mail to each holder of
record of shares of REIT I Common Stock (other than holders of Excluded Shares)
notice advising such holders of the effectiveness of the Merger.

(b) In the event of any reclassification, stock split, reverse split, stock
dividend (including any dividend or distribution of securities convertible into
REIT I Common Stock or SSTI Common Stock, as the case may be), reorganization,
recapitalization or other like change with respect to REIT I Common Stock or
SSTI Common Stock, as the case may be, occurring (or for which a record date is
established) after the date hereof and prior to the Effective Time, the Exchange
Ratio shall be proportionately adjusted to reflect fully such event.

(c) Neither SSTI, REIT I, the Surviving Corporation nor the Exchange Agent shall
be liable to any holder of a share of REIT I Common Stock for any Merger
Consideration delivered in respect of such share of REIT I Common Stock to a
public official pursuant to any abandoned property, escheat or other similar
Law. Any amounts remaining unclaimed by such holders five years after the
Effective Time (or such earlier date immediately prior to such time when the
amounts would otherwise escheat to or become property of any Government
Authority) shall become, to the extent permitted by applicable Law and public
policy, the property of the Surviving Corporation free and clear of any claims
or interest of any Person previously entitled thereto.

(d) All shares of SSTI Common Stock to be issued pursuant to the Merger shall be
deemed issued and outstanding as of the Effective Time and whenever a dividend
or other distribution is declared by SSTI in respect of the SSTI Common Stock,
the record date for which is at or after the Effective Time, that declaration
shall include dividends or other distributions in respect of all shares issuable
pursuant to this Agreement.

(e) At the close of business on the day of the Effective Time, the stock
transfer books of REIT I shall be closed and thereafter there shall be no
further registration of transfers of shares of REIT I Common Stock on the
records of REIT I. From and after the Effective Time, the holders of shares of
REIT I Common Stock outstanding immediately prior to the Effective Time shall
cease to have any rights with respect to such shares of REIT I Common Stock
except as otherwise provided herein or by applicable Law.

(f) It is intended that the Exchange Agent shall issue at or promptly following
the Effective Time the consideration set forth in Section 2.06(a) with respect
to such shares without action by the holders thereof. The parties hereto shall
make appropriate adjustments to this Section 2.08 to the extent reasonably
necessary to effect such issuance.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF REIT I

Except as set forth in the disclosure schedule that has been prepared by REIT I
and delivered by REIT I to SSTI in connection with the execution and delivery of
this Agreement (the “REIT I Disclosure Schedule”) (it being agreed that
disclosure of any item in any section of REIT I Disclosure Schedule with respect
to any section or subsection of this Article III shall be deemed disclosure with
respect to any other section or subsection of this Article III to the extent
such relationship is reasonably inferable, provided that nothing in REIT I
Disclosure Schedule is intended to broaden the scope of any representation or
warranty of REIT I made herein), REIT I hereby represents and warrants to SSTI
that:

 

8



--------------------------------------------------------------------------------

SECTION 3.01. Organization and Qualification; Subsidiaries.

(a) Each of REIT I and each Subsidiary of REIT I is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization and has the requisite corporate or other business
entity power and authority to own, lease and operate its properties and to carry
on its business as it is now being conducted. REIT I and each of its
Subsidiaries is duly qualified or licensed as a foreign corporation, limited
liability company or partnership or other business entity, as the case may be,
to do business, and is in good standing, in each jurisdiction where the
character of the properties owned, leased or operated by it or the nature of its
business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing that would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I.

(b) Section 3.01 (b) of the REIT I Disclosure Schedule sets forth a list (true
and complete in all material respects with respect to the following clauses
(i) and (ii) and true and complete with respect to the following clause (iii))
of: (i) each Subsidiary of REIT I, (ii) the jurisdiction of incorporation or
organization of such Subsidiary and (iii) the percentage of the outstanding
capital stock or other equity interests of such Subsidiary of REIT I. Other than
REIT I’s Subsidiaries, REIT I does not directly or indirectly own any equity or
similar interest in, or any interest convertible into or exchangeable or
exercisable for any equity or similar interest in, any Person.

SECTION 3.02. Articles of Incorporation and Bylaws. REIT I has heretofore made
available to SSTI a complete and correct copy of REIT I’s Charter and Bylaws and
the Articles of Incorporation and the Bylaws or equivalent organizational
documents, each as amended to date, of each Subsidiary of REIT I. The Charter,
Articles of Incorporation, Bylaws or equivalent organizational documents of REIT
I or any Subsidiary of REIT I are in full force and effect. Neither REIT I nor
any Subsidiary is in violation of any of the provisions of its Charter, its
Articles of Incorporation, Bylaws or equivalent organizational documents that
would have a Material Adverse Effect on REIT I, or any Subsidiary.

SECTION 3.03. Capitalization.

(a) The authorized capital stock of REIT I consists of 10,000,000 shares of REIT
I Common Stock, par value $0.01, and 1,000,000 shares of preferred stock, par
value $0.01. As of June 15, 2009, 3,284,211 shares of REIT I Common Stock were
issued and outstanding, all of which were validly issued, fully paid and
nonassessable and no shares of REIT I Common Stock have been issued since such
date other than through REIT I’s distribution reinvestment plan. As of the date
hereof, no shares of preferred stock are issued and outstanding. There are no
options, warrants or other rights, agreements, arrangements or commitments of
any character relating to the issued or unissued capital stock of REIT I or any
of its Subsidiaries or obligating REIT I or any such Subsidiary to issue or sell
any shares of capital stock of, or other equity interests in, REIT I or such
Subsidiary. Other than as disclosed on Section 3.03 of the REIT I Disclosure
Schedule, there are no outstanding contractual obligations of REIT I or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any shares of REIT I
Common Stock or any capital stock of such Subsidiary or to provide funds to, or
make any investment (in the form of a loan, capital contribution or otherwise)
in, any such Subsidiary or any other Person.

(b) Each outstanding share of capital stock of, or other equity interest in,
each Subsidiary of REIT I is duly authorized, validly issued, fully paid and
nonassessable, and each such share or other equity interest is owned, directly
or indirectly, by REIT I free and clear of any Liens (except Permitted Liens),
restrictions on transfer, preemptive rights and rights of first refusal.

 

9



--------------------------------------------------------------------------------

SECTION 3.04. Authority Relative to this Agreement.

(a) REIT I has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by REIT I and the consummation by REIT I of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of REIT I, and no other corporate proceedings on
the part of REIT I are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby (other than, with respect to the Merger,
REIT I Stockholder Approval and the filing and recordation of appropriate merger
documents as required by the MGCL). This Agreement has been duly and validly
executed and delivered by REIT I and, assuming the due authorization, execution
and delivery by SSTI and Purchaser, constitutes a legal, valid and binding
obligation of REIT I, enforceable against REIT I in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at Law or
in equity).

(b) REIT I’s board of directors, at a meeting duly called and held or by the
valid and duly authorized taking of action by written consent in lieu of such
meeting, (i) determined that the transactions contemplated hereby, including the
Merger, are advisable and in the best interests of REIT I and its stockholders,
and approved this Agreement and the transactions contemplated hereby, including
the Merger, (ii) directed that this Agreement, the Merger and the other
transactions contemplated hereby be submitted to the stockholders of REIT I for
their approval and resolved to recommend that the stockholders of REIT I vote in
favor of the Merger and such other transactions and (iii) if and to the extent
necessary, adopted a resolution having the effect of causing, or have taken all
other reasonable steps to cause, the parties hereto not to be subject to the
Maryland Business Combination Act and Control Share Acquisition Act.

SECTION 3.05. No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by REIT I do not, and the
performance of this Agreement by REIT I will not, and the consummation of the
transactions contemplated hereby by REIT I will not, (i) conflict with or
violate REIT I’s Charter or Bylaws or other equivalent organizational documents
of REIT I or any of its Subsidiaries, (ii) assuming that all consents, approvals
and other authorizations described in Section 3.05(b) have been obtained and
that all filings and other actions described in Section 3.05(b) have been made
or taken, conflict with or violate the MGCL or, to REIT I’s Knowledge, any
statute, law, regulation, judgment or decree (“Law”) applicable to REIT I or any
of its Subsidiaries or by which any property or assets of REIT I or such
Subsidiary is bound or affected, or (iii) result in any breach of or constitute
a default (or an event which, with notice or lapse of time or both, would become
a default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien (except a
Permitted Lien) or other encumbrance on any property or asset of REIT I or such
Subsidiary pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which REIT I or any such Subsidiary is a party or by which REIT I or such
Subsidiary or any property or asset of REIT I or such Subsidiary is bound or
affected, except, with respect to clauses (ii) and (iii), for any such
conflicts, violations, breaches, defaults or other occurrences which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I or prevent, materially delay or materially
impair the consummation of the transactions contemplated by this Agreement.

(b) Except as disclosed in Section 3.05(b) of the REIT I Disclosure Schedule,
the execution and delivery of this Agreement by REIT I does not, and the
performance of this Agreement by REIT I will not, require any consent, approval,
authorization or permit of, or filing with or notification to (i) any

 

10



--------------------------------------------------------------------------------

lender or creditor who provides financing to REIT I and its Subsidiaries related
to any REIT I Properties that is, as of the date of this Agreement, currently
outstanding and payable by REIT I or its Subsidiaries, or (ii) any United States
government, regulatory authority, or any court, tribunal or judicial body (a
“Governmental Authority”), except (A) for applicable requirements, if any, of
the Securities Act, the Exchange Act and state securities or “blue sky” laws
(“Blue Sky Laws”), (B) for the filing and recordation of appropriate merger
documents as required by the MGCL, and (C) for where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to REIT I or prevent, materially
delay or materially impair the consummation of the transactions contemplated by
this Agreement.

SECTION 3.06. Permits; Compliance. Each of REIT I and its Subsidiaries is in
possession of all licenses, permits and approvals of any Governmental Authority
necessary for each of REIT I or such Subsidiary to own and operate its
properties or to carry on its business as it is now being conducted (the
“Permits”), except where the failure to have, or the suspension or cancellation
of, any of the Permits would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect with respect to REIT I. No
suspension or cancellation of any of the Permits is pending or, to the Knowledge
of REIT I, threatened, except where the failure to have, or the suspension or
cancellation of, any of the Permits would not, individually or in the aggregate,
be reasonably likely to have a Material Adverse Effect with respect to REIT I.
The business of REIT I and its Subsidiaries has not, since the applicable date
of incorporation or formation, been, and is not being, conducted in conflict
with, or in default, breach or violation of, (a) any Law applicable to REIT I or
such Subsidiary or by which any property or asset of REIT I or such Subsidiary
is bound or affected, or (b) any contract, Permit or other instrument or
obligation to which REIT I or such Subsidiary is a party or by which REIT I or
such Subsidiary or any property or asset of REIT I or such Subsidiary is bound,
except for any such conflicts, defaults, breaches or violations that would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I.

SECTION 3.07. Financial Statements. Except as disclosed in Section 3.07 of the
REIT I Disclosure Schedule, each of the consolidated financial statements for
the years ending December 31, 2006, 2007 and 2008 respectively (including, in
each case, any notes and schedules thereto, as applicable) attached in
Section 3.07 of the REIT I Disclosure Schedule was prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes and schedules thereto) and each fairly presents in all material
respects the consolidated financial position, results of operations and cash
flows of REIT I and its consolidated Subsidiaries as at the respective dates
thereof and for the respective periods indicated therein, except as otherwise
noted therein (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments).

SECTION 3.08. Absence of Certain Changes or Events. Since December 31, 2008,
except as contemplated by this Agreement, (a) REIT I and its Subsidiaries have
conducted their businesses in the Ordinary Course, (b) there has not been any
Effect that, individually or in the aggregate, has had or would reasonably be
likely to have a Material Adverse Effect with respect to REIT I, and (c) none of
REIT I or any of its Subsidiaries has taken any action that, if taken after the
date of this Agreement without the consent of SSTI, would constitute a material
breach of the covenants set forth in Section 5.01.

SECTION 3.09. Absence of Litigation; Liabilities. Except as disclosed in
Section 3.09 of the REIT I Disclosure Schedule, there is no litigation, action
or proceeding (an “Action”) pending or, to the Knowledge of REIT I, threatened
against REIT I or any of its Subsidiaries, or any property or asset of REIT I or
any of its Subsidiaries, before any Governmental Authority or arbitrator. There
are no obligations or liabilities of REIT I or any of its Subsidiaries, whether
or not accrued, contingent or

 

11



--------------------------------------------------------------------------------

otherwise and whether or not required to be disclosed or any other facts or
circumstances of which REIT I has Knowledge that could reasonably be expected to
result in any claims against, or obligations or liabilities of, REIT I or any of
its Subsidiaries, including those relating to Environmental Claims, except for
those that are not, individually or in the aggregate, reasonably likely to have
a Material Adverse Effect with respect to REIT I or prevent, materially delay or
materially impair the consummation of the transactions contemplated by this
Agreement. Neither REIT I nor any of its Subsidiaries nor any property or asset
of REIT I or such Subsidiary is subject to any continuing order of, or consent
decree, settlement agreement or similar written agreement with, any Governmental
Authority or arbitrator, or any order, judgment, injunction or decree of any
Governmental Authority or arbitrator that would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect with respect
to REIT I or prevent, materially delay or materially impair the consummation of
the transactions contemplated by this Agreement.

SECTION 3.10. Proxy Statement and Information Supplied. The proxy statement to
be sent to the stockholders of REIT I in connection with the REIT I
Stockholders’ Meeting (as it may be amended or supplemented, the “Proxy
Statement”) shall not at the date the Proxy Statement (or any amendment or
supplement thereto) is first mailed to stockholders of REIT I or at the time of
REIT I Stockholders’ Meeting, contain any untrue statement of a material fact,
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not false or misleading.

SECTION 3.11. Properties and Leases.

(a) (i) Section 3.11(a)(i) of the REIT I Disclosure Schedule sets forth a
correct and complete list and address of (A) all real property wholly-owned by
REIT I and its Subsidiaries as of the date of this Agreement (all such real
property, together with all buildings, structures and other improvements and
fixtures located on or under such real property and all easements, rights and
other appurtenances to such real property, are individually referred to herein
as “REIT I Property” and collectively referred to herein as the “REIT I
Properties”), and (B) all minority interests in real property owned by REIT I
and its Subsidiaries as of the date of this Agreement (“REIT I Minority
Interest(s)”). Except as disclosed on Section 3.11(a)(i) of the REIT I
Disclosure Schedule, REIT I or its Subsidiaries own fee simple title to each of
the REIT I Properties, in each case free and clear of any Liens, or title
defects, contractual restrictions, covenants or reservations of interests in
title, restrictions, rights of first refusal, encroachments and any other burden
or option (collectively, “Property Restrictions”), except for (1) Permitted
Liens disclosed in Section 3.11(a)(i)(1) of the REIT I Disclosure Schedule,
(2) Property Restrictions imposed or promulgated by Law or by any Governmental
Authority and (3) such other Property Restrictions that are shown in the REIT I
Title Insurance Policies and as set forth in the Lease Documents, provided that
such Permitted Liens and Property Restrictions are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect with respect to
REIT I (such matters in clauses (1), (2) and (3) above, collectively, “Permitted
Encumbrances”). Neither REIT I nor any of its Subsidiaries has Knowledge that
REIT I or the applicable Subsidiary has violated any covenants, conditions,
easements or restrictions of record affecting any of REIT I Properties, which
violation has not been cured and, if not cured, would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect with respect
to REIT I.

(ii) Section 3.11(a)(ii) of the REIT I Disclosure Schedule lists each material
parcel of real property leased (including ground leases) or subleased as of the
date of this Agreement by REIT I and any of its Subsidiaries (collectively, the
“Leased Properties”). REIT I or the applicable Subsidiary owns a valid leasehold
interest in the Leased Properties, subject to and as disclosed in the applicable
REIT I Title Insurance Policy, provided that nothing contained therein is,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect with respect to REIT I or any Subsidiary. True,

 

12



--------------------------------------------------------------------------------

correct and complete copies of all leases and each material amendment or other
material modifications thereto concerning the Leased Properties (“Lease
Documents”) have been made available to SSTI. Each of the Lease Documents is
valid, binding and in full force and effect as against REIT I or the applicable
Subsidiary and, to the Knowledge of REIT I, as against the other party thereto
and none of REIT I or any of its Subsidiaries is in breach or default of any
such Lease Document, except, in each case, as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect with respect
to REIT I or any of its Subsidiaries. All material payments required to have
been made under the Lease Documents by REIT I or any of its Subsidiaries have
been made. Except in accordance with the terms of the relevant Lease Document,
neither REIT I nor any of its Subsidiaries has exercised any option or right to
terminate, renew or extend or otherwise affect the rights or obligations of the
tenant under any Leased Documents, and, except as set forth in
Section 3.11(a)(ii) of the REIT I Disclosure Schedule, and no consent of any
party is necessary for SSTI and its Subsidiaries and affiliates to legally
occupy each Leased Property once the transactions contemplated hereby have been
completed.

(b) REIT I or its Subsidiaries, as applicable, have good, valid and sufficient
title to all the material personal and non-real properties and assets reflected
in their respective books and records as being owned by them, free and clear of
all Liens, except for Permitted Liens.

(c) Except as set forth on Section 3.11(c) of the REIT I Disclosure Schedule,
valid ALTA owner’s policies of title insurance (each a “REIT I Title Insurance
Policy”) have been issued insuring, as of the effective date of each such REIT I
Title Insurance Policy, REIT I’s or the applicable Subsidiary’s (whether
directly or as a successor-in-interest) fee simple or leasehold title to REIT I
Properties, subject only to Permitted Encumbrances, and to REIT I’s Knowledge,
such policies are, at the date hereof, valid and in full force and effect and no
written claim has been made against any such policy. To REIT I’s Knowledge, no
REIT I Title Insurance Policy contains what is commonly referred to as a
standard survey exception (i.e. any state of facts which an accurate survey
would show). A correct and complete copy of each REIT I Title Insurance Policy
has been previously made available to SSTI.

(d) Section 3.11(d) of the REIT I Disclosure Schedule sets forth each contract
to which REIT I or its Subsidiaries are a party as of the date of this Agreement
(i) for the acquisition, option to acquire, development or construction of any
REIT I Property or any other real property that may result in total payments by
or liability of REIT I or any such Subsidiary in excess of $10,000 or (ii) for
the disposition or the option to sell (by merger, purchase, or sale of assets or
stock or otherwise) of any REIT I Property or any other real property for
consideration in excess of $50,000.

(e) REIT I and its Subsidiaries have obtained all required certificates, permits
and licenses from any Governmental Authority having jurisdiction over any of
REIT I Properties, all of which are in full force and effect, except for such
failures to obtain, to have in full force and effect or to renew, which would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I; there is no pending written threat of
modification or cancellation of any of same, which would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect with respect
to REIT I; and there is no physical damage to any REIT I Property to an extent
which would, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect with respect to REIT I.

(f) (i) No condemnation or rezoning proceedings are pending or, to REIT I’s
Knowledge, threatened with respect to any of REIT I Properties, and (ii) no Laws
including any zoning regulation or ordinance, building or similar Law, code,
ordinance, order or regulation have been violated for any REIT I Property, or
can reasonably be expected to be violated by the continued maintenance,
operation or use of any buildings or other improvements on any of REIT I
Properties or by the continued maintenance, operation or use of the parking
areas located thereon or appurtenant thereto or used in connection

 

13



--------------------------------------------------------------------------------

therewith, in the case of clauses (i) and (ii) above, which would, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect with
respect to REIT I.

(g) All work required to be performed, payments required to be made and actions
required to be taken prior to the date of this Agreement pursuant to any
application, submission or agreement REIT I or any Subsidiary of REIT I has
entered into with a Governmental Authority in connection with a site approval,
zoning reclassification or other similar action relating to any REIT I
Properties (e.g., local improvement district, road improvement district,
environmental compliance and environmental remediation, abatement and/or
mitigation) have been and are being performed, paid or taken, as the case may
be, in accordance with said application, submission or agreement and with
applicable Laws, other than those where the failure to perform, pay or take
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect with respect to REIT I.

(h) Section 3.11(h) of the REIT I Disclosure Schedule sets forth a correct and
complete list as of the date of this Agreement of each lease, ground lease or
other occupancy agreement (excluding space leases at the self storage facilities
owned by REIT I and its Subsidiaries) pursuant to which REIT I or any of its
Subsidiaries, as a landlord, leases any REIT I Property and which lease is for
more than 5,000 square feet and is for a duration of six months or more
(individually, “REIT I Lease” and collectively, “REIT I Leases”). Each REIT I
Lease is in full force and effect and is valid, binding and enforceable in
accordance with its terms against (a) REIT I or a Subsidiary of REIT I and
(b) to the Knowledge of REIT I, the other parties thereto, except as would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I. Except as listed in Section 3.11(h) of
the REIT I Disclosure Schedule, or as would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect with respect
to REIT I, REIT I and its Subsidiaries have performed all obligations required
to be performed by it to date under each of REIT I Leases and neither REIT I nor
any of its Subsidiaries is in default under any REIT I Lease, which default,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect with respect to REIT I (and to REIT I’s Knowledge, no event has
occurred which, with due notice or lapse of time or both, would constitute such
a default). REIT I has made available to SSTI a correct and complete copy of
each REIT I Lease and all material amendments or material modifications thereto.
Section 3.11(h) of the REIT I Disclosure Schedule includes any REIT I Lease
which has been executed for which the term has not yet commenced. With respect
to each REIT I Lease, Section 3.11(h) of the REIT I Disclosure Schedule sets
forth (i) the name of the tenant, (ii) the expiration date and (iii) the base
rent.

(i) All rent and other amounts due under REIT I Leases have been properly
calculated and billed to tenants in all respects pursuant to REIT I Leases,
except as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect with respect to REIT I.

(j) Except as would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to REIT I and except as set forth
in REIT I Title Insurance Policies and the Lease Documents, as of the date of
this Agreement neither REIT I nor any of its Subsidiaries has granted any
unexpired option agreements or rights of first refusal with respect to the
purchase of a REIT I Property or any portion thereof or any other unexpired
rights in favor of any third party to purchase or otherwise acquire a REIT I
Property, which, in each case, would be triggered by the Merger.

(k) REIT I has not received any notices from lenders or insurance carriers
requiring material repairs or other material alterations to REIT I Properties
which have not been completed as of the date of this Agreement.

(l) None of REIT I Properties are managed by REIT I or a Subsidiary of REIT I.

 

14



--------------------------------------------------------------------------------

(m) The material improvements on each parcel of REIT I Property have legal and
valid access to such sewer, water, gas, electric, telephone and other utilities
as are necessary to allow the business of REIT I and each of its Subsidiaries
operated thereon to be operated in the Ordinary Course, except where the failure
to have such access, individually or in the aggregate, would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect with
respect to REIT I. The major structural elements of the improvements comprising
REIT I Property, including, mechanical, electrical, heating, ventilation, air
conditioning or plumbing systems, elevators or parking elements, are, to REIT
I’s Knowledge, in sufficiently good condition (except for ordinary wear and
tear) to allow the business of REIT I and its Subsidiaries to be operated in the
Ordinary Course, except as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect with respect to REIT I. No
REIT I Property is located in a special flood hazard area designated by any
Governmental Authority, unless covered by commercially reasonable and available
flood insurance. Each REIT I Property has sufficient parking that complies with
all applicable Law (including variances and legal non-conforming approvals)
except as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect with respect to REIT I. Each of REIT I Properties
is an independent property that does not rely on any facilities (other than
public facilities, public roads and off-site parking) located in any real
property which is not a REIT I Property to fulfill any requirement of any
Governmental Authority or for the furnishing to such REIT I Property of any
essential building system or utility, except as would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect with
respect to REIT I.

SECTION 3.12. Intellectual Property.

(a) Other than with respect to software programs that are commercially available
on a general basis, REIT I and its Subsidiaries own, license or otherwise
possess legally enforceable rights to use all Intellectual Property used in the
conduct of the business of REIT I and its Subsidiaries, except where the failure
to own, license or have rights to use such Intellectual Property would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I.

(b) Except as would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to REIT I, (i) all patents,
patent applications and registrations and applications for registered
trademarks, service marks and copyrights which are held by REIT I or any of its
Subsidiaries are valid and subsisting and (ii) REIT I and its Subsidiaries have
taken reasonable measures to protect the proprietary nature of the material
Intellectual Property owned by REIT I or any of its Subsidiaries. To REIT I’s
Knowledge, no other Person is infringing, violating or misappropriating any of
the Intellectual Property owned or used by REIT I or any of its Subsidiaries,
except for infringements, violations or misappropriations which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to REIT I. To REIT I’s Knowledge, REIT I has not
infringed or otherwise violated the Intellectual Property of any third party
during the five (5) year period immediately preceding the date of this Agreement
that would have a Material Adverse Effect on REIT I or any of its Subsidiaries.

SECTION 3.13. Taxes.

(a) All Tax Returns (as hereinafter defined) and all other material Tax Returns
required to be filed by or on behalf of REIT I or any REIT I Tax Subsidiaries
have been properly and timely filed with the appropriate taxing authorities in
all jurisdictions in which such Tax Returns are required to be filed (after
giving effect to any valid extensions of time in which to make such filings),
and all such Tax Returns, as amended, are accurate and complete in all material
respects. All Taxes payable by or on behalf of REIT I or any REIT I Tax
Subsidiaries (whether or not shown in a Tax Return) have been fully and timely
paid or accrued in accordance with GAAP, and (ii) adequate reserves or accruals
for Taxes

 

15



--------------------------------------------------------------------------------

have been provided in accordance with GAAP with respect to any period for which
Tax Returns have not yet been filed or for which Taxes are not yet due and owing
or for which Taxes are being contested in good faith. Neither REIT I nor any
REIT I Tax Subsidiaries has executed or filed with the IRS or any other taxing
authority any agreement, waiver or other document or arrangement extending or
having the effect of extending the period for assessment or collection of Taxes
(including, but not limited to, any applicable statute of limitation), and no
power of attorney with respect to any Tax matter is currently in force and to
the Knowledge of REIT I, no request for any such waiver or extension is
currently pending.

(b) (i) REIT I for all taxable years commencing in 2006, the year in which REIT
I first made a REIT tax election, through the most recent December 31, has
elected to be subject to taxation as a REIT within the meaning of Section 856 of
the Code and has satisfied all requirements to qualify as a REIT for such years,
(ii) REIT I has operated, and intends to continue to operate, in such a manner
as to qualify as a REIT for the taxable year of this Agreement and, if
different, the taxable year in which the Merger becomes effective, (iii) if the
taxable year of REIT I were to close on the date of the Closing, REIT I would
have satisfied all requirements to qualify as a REIT for such year end and
(iv) to REIT I’s Knowledge, no challenge to REIT I’s status as a REIT is pending
or threatened. Each REIT I Tax Subsidiary that is a partnership, joint venture,
or limited liability company (i) has been since its formation and continues to
be treated for federal income tax purposes as a partnership or disregarded
entity, as the case may be, and not as a corporation or an association taxable
as a corporation and (ii) has not since the later of the date of its formation
or the acquisition by REIT I of a direct or indirect interest therein, owned any
assets that would cause REIT I to violate the requirements of Section 856(c)(4)
of the Code. Each REIT I Tax Subsidiary that is a corporation has been since the
later of the date of its formation or the date on which such REIT I Tax
Subsidiary became a REIT I Tax Subsidiary a “qualified REIT subsidiary” pursuant
to Section 856(i) of the Code or a “Taxable REIT subsidiary” pursuant to
Section 856(l) of the Code. To REIT I’s Knowledge, neither REIT I nor any of its
Tax Subsidiaries holds any assets the disposition of which would be subject to
rules similar to Section 1374 of the Code, including as a result of (A) an
election under IRS Notice 88-19 or Treasury Regulations Section 1.337(d)-5 or
Section 1.337(d)-6 or (B) the application of Treasury Regulations
Section 1.337(d)-7.

(c) No audit or other proceeding by any taxing authority is pending with respect
to any Taxes due from or with respect to REIT I or any REIT I Tax Subsidiary,
nor is there any material dispute with respect to any liability for Taxes of
REIT I or any REIT I Tax Subsidiary either claimed or raised.

(d) REIT I and its Tax Subsidiaries (i) have complied in all material respects
with all applicable Laws, rules and regulations relating to the payment and
withholding of Taxes; and (ii) have duly and timely withheld from any
compensation payable and from distributions to any stockholder or payments to
any creditor and have paid over to the appropriate taxing authorities all
amounts required to be withheld and paid over on or prior to the due date
thereof under all applicable Laws except where the failure to do so would not be
reasonably likely to have a Material Adverse Effect on REIT I or any REIT I Tax
Subsidiary.

(e) Neither REIT I nor any of its Tax Subsidiaries has received notice from any
taxing authority in a jurisdiction in which REIT I or such REIT I Tax Subsidiary
does not file a Tax Return stating that REIT I or such REIT I Tax Subsidiary is
or may be subject to taxation by that jurisdiction.

(f) Neither REIT I nor any of its Tax Subsidiaries (i) is a party to any Tax
sharing or similar agreement or arrangement, other than any agreement or
arrangement between REIT I and any of its Tax Subsidiaries, pursuant to which it
will have any obligation to make any payments after the Closing or (ii) has any
material liability for the Taxes of any Person other than REIT I and its Tax
Subsidiaries (x) under Treasury Regulation Section1.1502-6 (or similar provision
of state, local or foreign law), (y) as transferee or successor or (z) by
contract.

 

16



--------------------------------------------------------------------------------

(g) As of the date of this Agreement, neither REIT I nor any of its Tax
Subsidiaries has requested a private letter ruling from the IRS or comparable
rulings from other taxing authorities.

(h) Neither REIT I nor any of its Tax Subsidiaries has engaged in any
transaction that has given rise to, or could be reasonably expected to give rise
to, a disclosure obligation as a “listed transaction” under Section 6011 of the
Code and the regulations promulgated thereunder. REIT I and all of its Tax
Subsidiaries have complied with all obligations applicable to REIT I or the
relevant REIT I Tax Subsidiary under Sections 6111 and 6112 of the Code.

(i) Neither REIT I nor any of its Subsidiaries has entered into any Prohibited
Transaction (as defined in Section 857 of the Code).

SECTION 3.14. Environmental Matters. Except as set forth in Section 3.14 of the
REIT I Disclosure Schedule or as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect with respect to REIT I:

(a) each of REIT I and its Subsidiaries is and has been, and at all times during
REIT I’s and each of its Subsidiaries’ ownership and operation of REIT I
Properties, and REIT I Properties are and, to REIT I’s Knowledge, have been in
compliance with Environmental Laws;

(b) each of REIT I and its Subsidiaries has obtained and currently possesses and
maintains in good standing, and in compliance with the terms and subject to the
conditions thereof, all Permits required by Environmental Laws (collectively,
“Environmental Permits”) in connection with their ownership of REIT I Properties
or the development by REIT I or its Subsidiaries of REIT I Properties (provided
that no representation or warranty is made with respect to any permit required
to be obtained by any lessee of a REIT I Property or any Person other than REIT
I or its Subsidiaries with respect to the conduct of business on REIT I
Properties);

(c) none of REIT I or any of its Subsidiaries or real property currently owned,
leased or operated by REIT I or its Subsidiaries is subject to any pending or,
to the Knowledge of REIT I, threatened Environmental Claim;

(d) none of REIT I or any of its Subsidiaries has generated, arranged for the
disposal of or otherwise caused to be disposed of any Hazardous Material at any
off-site location with respect to which they have received actual notice of any
investigation, monitoring, cleanup, removal, remediation or other response
action;

(e) to REIT I’s Knowledge, no release or disposal of Hazardous Material has
occurred on any currently-owned REIT I Property or other property owned, leased
or operated by REIT I or any of its Subsidiaries that was in violation of or
required investigation, monitoring, cleanup, removal, remediation or other
response actions under Environmental Laws;

(f) except as permitted by Law, and to the Knowledge of REIT I, there are no
wetlands (as that term is defined in Section 404 of the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Section 1254, and applicable state laws) at
any of REIT I Properties that would affect current development, nor is any REIT
I Property subject to any current or, to the Knowledge of REIT I, threatened
environmental deed restriction, use restriction, institutional or engineering
control or order or agreement with any Governmental Authority or any other
restriction of record;

(g) except as reflected in REIT I’s consolidated financial statements, no
capital expenditures are presently required to maintain or achieve compliance
with Environmental Laws;

 

17



--------------------------------------------------------------------------------

(h) to the Knowledge of REIT I, except as permitted by Law, there are no
underground storage tanks, polychlorinated biphenyls (“PCB”) or PCB-containing
equipment, except for PCB or PCB-containing equipment owned by utility
companies, or friable asbestos or asbestos-containing materials at any REIT I
Property;

(i) to REIT I’s Knowledge, there have been no material incidents of water damage
or visible evidence of mold growth at any of REIT I Properties that have not
been corrected or repaired;

(j) except for customary terms in favor of lenders in mortgages and trusts, none
of REIT I or its Subsidiaries has assumed any liability of or duty to indemnify
or pay contribution to any other party for any claim, damage or loss arising out
of any Hazardous Material or pursuant to any Environmental Law;

(k) to REIT I’s Knowledge, no filing, notification or other submission to any
Governmental Authority or any approval from any Governmental Authority is
required under any Environmental Law for the execution of this Agreement or for
the consummation of the Merger or any of the other transactions contemplated
hereby; and

(l) to the Knowledge of REIT I, neither REIT I nor any of its Subsidiaries has
received any request for information from any Governmental Authority, pursuant
to Section 104(e) of CERCLA or any similar Environmental Law.

REIT I and its Subsidiaries have made available to SSTI all material
environmental audits, reports and other material environmental documents and
reports in their possession or control relating to their current owned or
operated properties, facilities or operations.

SECTION 3.15. Material Contracts. Each REIT I Material Contract (any contract
with an aggregate value greater than $5,000) is valid and binding in all
material respects on REIT I or its applicable Subsidiary (as the case may be)
that is a party thereto and, to REIT I’s Knowledge, each other party thereto,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at Law or
in equity). None of REIT I and its Subsidiaries has received any claim of
default of any material provision under or cancellation of any REIT I Material
Contract and none of REIT I and its Subsidiaries is in breach or violation of,
or default of any material provision under, any REIT I Material Contract. To
REIT I’s Knowledge, no other party is in breach or violation of, or default
under, any material provision of any REIT I Material Contract; and neither the
execution of this Agreement nor the consummation of the transactions
contemplated by this Agreement shall constitute a default under, or give rise to
cancellation rights under, or otherwise adversely affect any of REIT I’s
material rights under any REIT I Material Contract.

SECTION 3.16. Insurance. REIT I and its Subsidiaries maintain insurance coverage
with reputable insurers in such amounts and covering such risks as are in
accordance with normal industry practice for companies engaged in businesses
similar to that of REIT I and its Subsidiaries (taking into account the cost and
availability of such insurance). All such insurance agreements are listed on
Schedule 3.16 of the Disclosure Schedule.

SECTION 3.17. Affiliate Transactions. Other than those agreements listed on
Schedule 3.17 of the REIT I Disclosure Schedule, there are no contracts,
commitments, agreements, arrangements or other transactions between REIT I or
its Subsidiaries, on the one hand, and (i) any present or former officer or
director of REIT I or any of their immediate family members (including their
spouses), (ii) any Affiliate

 

18



--------------------------------------------------------------------------------

of any such officer, director, family member or beneficial owner or (iii) the
advisor to REIT I or any of its Affiliates or any present or former officer or
director of any such entity or any of their immediate family members (including
their spouses), on the other hand.

SECTION 3.18. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
REIT I or any of its Subsidiaries. REIT I has made available to SSTI a complete
and accurate copy of all agreements pursuant to which such entities are entitled
to any fees and expenses in connection with any of the transactions contemplated
by this Agreement.

SECTION 3.19. Unregistered and Restricted Nature of Merger Consideration. With
respect to the shares of common stock of SSTI constituting the Merger
Consideration, REIT I represents and warrants, for itself and on behalf of each
of its stockholders who shall receive such shares in accordance with this
Agreement, REIT I represents and warrants that:

(a) it acknowledges that the shares constituting the Merger Consideration are
being offered and issued by SSTI under exemptions from registration provided for
in the Securities Act, the availability of which depends in part upon the
accuracy of the representations made hereunder by REIT I;

(b) it acknowledges that neither the Merger nor any other transaction
contemplated hereunder have been reviewed by the United States Securities and
Exchange Commission or by any administrative agency charged with the
administration of the securities or Blue Sky Laws of any state;

(c) REIT I has provided, in all respects, what it believes to be (without
investigation) complete, accurate and correct information herein concerning the
suitability of each of its stockholders to invest in SSTI by acquiring the
Merger Consideration in accordance with this Agreement, and REIT I shall notify
SSTI immediately of any material change in any such information occurring prior
to the Effective Time, including without limitation any information about
changes concerning any such stockholder’s net worth or financial position, to
REIT I’s Knowledge;

(d) it is understood that the Merger Consideration shares may not be offered for
sale, sold or transferred other than in accordance with the governing documents
and Rule 144 under the Securities Act, and, in addition, pursuant to evidence,
satisfactory to SSTI, of compliance with applicable federal and state securities
laws;

(e) it is understood that a legend may be placed on any certificate(s) or other
document(s) delivered to any stockholder receiving Merger Consideration in
accordance hereunder, or any substitute therefor, indicating that such shares
have not been registered under applicable federal and state securities laws and
referring to the restrictions on transferability and sale of such shares, and
that any transfer agent of SSTI may be instructed to require compliance
therewith;

(f) IT IS UNDERSTOOD THAT THE MERGER CONSIDERATION SHARES OFFERED HEREUNDER HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES LAWS OF ANY APPLICABLE STATES (SUCH LAWS, THE “APPLICABLE STATE
LAWS”) AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE LAWS. IT IS UNDERSTOOD
THAT THE INTERESTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. IT IS
UNDERSTOOD THAT THE INTERESTS HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND

 

19



--------------------------------------------------------------------------------

EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF ANY INVESTMENT MATERIALS
RELATED THERETO OR ANY OF THE INFORMATION CONTAINED IN THEM, AND THAT ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL; and

(g) it is understood that the meaning and legal consequences of the
representations, warranties, covenants, and certifications set forth in this
Agreement, specifically including but not by way of limitation this
Section 3.19, and that SSTI has relied and will rely upon such representations,
warranties, covenants, and certifications.

SECTION 3.20 Tax Treatments. REIT I has not taken or agreed to take any action
that would prevent the Merger from qualifying as a “reorganization” within the
meaning of Section 368 of the Code. REIT I is not aware of any agreement, plan
or other circumstance that would prevent the Merger from qualifying as a
“reorganization” within the meaning of Section 368 of the Code.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SSTI AND PURCHASER

Except as set forth in the disclosure schedule that has been prepared by SSTI
and delivered by SSTI to REIT I in connection with the execution and delivery of
this Agreement (the “SSTI Disclosure Schedule”) (it being agreed that disclosure
of any item in any section of the SSTI Disclosure Schedule with respect to any
section or subsection of this Article IV shall be deemed disclosure with respect
to any other section or subsection of this Article IV to the extent such
relationship is reasonably inferable, provided that nothing in the SSTI
Disclosure Schedule is intended to broaden the scope of any representation or
warranty of SSTI or Purchaser made herein), or as disclosed in SSTI SEC Reports
filed with, or furnished to, as applicable, the SEC prior to the date of this
Agreement, each of SSTI and Purchaser hereby, jointly and severally, represents
and warrants to REIT I that:

SECTION 4.01. Corporate Organization.

(a) Each of SSTI, each Subsidiary of SSTI and Purchaser is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate or other business entity power and authority to own, lease and operate
its properties and to carry on its business as it is now being conducted. Each
of SSTI, each Subsidiary of SSTI and Purchaser is duly qualified or licensed as
a foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for such failures to be so qualified or licensed and in good
standing that would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to SSTI.

(b) Section 4.01 (b) of the SSTI Disclosure Schedule sets forth a list (true and
complete in all material respects with respect to the following clauses (i) and
(ii) and true and complete with respect to the following clause (iii)) of:
(i) each Subsidiary of SSTI, (ii) the jurisdiction of incorporation or
organization of such Subsidiary and (iii) the percentage of the outstanding
capital stock or other equity interests of such Subsidiary of SSTI. Other than
SSTI’s Subsidiaries, SSTI does not directly or indirectly own any equity or
similar interest in, or any interest convertible into or exchangeable or
exercisable for any equity or similar interest in, any Person.

 

20



--------------------------------------------------------------------------------

SECTION 4.02. Articles of Incorporation and Bylaws. Each of the SSTI Charter and
Purchaser Charter, and each of the SSTI and Purchaser Bylaws is in full force
and effect. Neither SSTI nor Purchaser is in material violation of any of the
provisions of it’s Charter or Bylaws.

SECTION 4.03. Capitalization. The authorized capital stock of SSTI consists of
700,000,000 shares of SSTI Common Stock, $0.001 par value, and 200,000,000
shares of preferred stock, par value $0.001. As of June 15, 2009, 4,940,176.23
shares of SSTI Common Stock were issued and outstanding, all of which were
validly issued, fully paid and nonassessable. As of the date hereof, no shares
of preferred stock were issued and outstanding. All shares of SSTI Common Stock
subject to issuance pursuant to outstanding options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of SSTI (“SSTI Rights”), including all shares of SSTI
Common Stock to be issued in the Merger, upon issuance on the terms and
conditions specified in the instruments pursuant to which they are issuable or
this Agreement, as the case may be, will be duly authorized, validly issued,
fully paid and non-assessable and not subject to, or issued in violation of, any
preemptive right purchase option, call option, right of first refusal,
subscription or any other similar right. SSTI’s Annual Report on Form 10-K for
the year ended December 31, 2008 contains an accurate description in all
material respects of all outstanding SSTI Rights as of December 31, 2008, and no
material amount of SSTI Rights have been issued since such date other than
compensation awards.

SECTION 4.04. Authority Relative to This Agreement. Each of SSTI and Purchaser
has all necessary corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by SSTI and Purchaser and the consummation by SSTI and Purchaser of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action on the part of SSTI and Purchaser, and no other
corporate proceedings on the part of SSTI or Purchaser are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
including the issuance of SSTI Common Stock in the Merger (other than, with
respect to the Merger, the filing and recordation of appropriate merger
documents as required by the MGCL). This Agreement has been duly and validly
executed and delivered by SSTI and Purchaser and, assuming due authorization,
execution and delivery by REIT I, constitutes a legal, valid and binding
obligation of each of SSTI and Purchaser enforceable against each of SSTI and
Purchaser in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency (including all Laws relating to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at Law or in equity).

SECTION 4.05. No Conflict. The execution and delivery of this Agreement by SSTI
and Purchaser do not, and the performance of this Agreement by SSTI and
Purchaser will not, and the consummation of the transactions contemplated hereby
by SSTI and Purchaser will not, (i) conflict with or violate the Articles of
Incorporation or Bylaws or other equivalent organizational documents of SSTI or
Purchaser, (ii) assuming that all consents, approvals and other authorizations
described in Section 4.06 have been obtained and that all filings and other
actions described in Section 4.06 have been made or taken, conflict with or
violate any Law applicable to SSTI, its Subsidiaries or Purchaser or by which
any property or assets of SSTI, its Subsidiaries or Purchaser is bound or
affected, or (iii) result in any breach of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien or other encumbrance on any
property or asset of SSTI, its Subsidiaries or Purchaser pursuant to, any note,
bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which SSTI or Purchaser is a
party or by which SSTI, its Subsidiaries or Purchaser or any property or asset
of SSTI, its Subsidiaries or Purchaser is bound or affected, except, with
respect to clauses (ii) and (iii), for any such conflicts, violations, breaches,
defaults or other occurrences which would not, individually or in the aggregate,
be reasonably likely to have a

 

21



--------------------------------------------------------------------------------

Material Adverse Effect with respect to SSTI or prevent, materially delay or
materially impair the consummation of the transactions contemplated hereby.

SECTION 4.06. Consents and Approvals. The execution and delivery of this
Agreement by SSTI and Purchaser do not, and the performance of this Agreement by
SSTI and Purchaser will not, require any consent, approval, authorization or
permit of, or filing with or notification to, any Governmental Authority, except
for (i) applicable requirements, if any, of the Securities Act, the Exchange Act
or Blue Sky Laws, (ii) the filing and recordation of appropriate merger
documents as required by the MGCL, and (iii) where the failure to obtain such
consents, approvals, authorizations or permits, or to make such filings or
notifications, would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to SSTI or prevent, materially
delay or materially impair the consummation of the transactions contemplated
hereby. No vote of the holders of any class or series of SSTI’s capital stock is
necessary to approve this Agreement or the Merger, and the other transactions
contemplated hereby and thereby.

SECTION 4.07. Compliance with Applicable Laws. The business of SSTI and its
Subsidiaries has not, since December 31, 2008, been, and is not being, conducted
in conflict with, or in default, breach or violation of, (a) any Law applicable
to SSTI or such Subsidiary or by which any property or asset of SSTI or such
Subsidiary is bound or affected, or (b) any contract, Permit or other instrument
or obligation to which SSTI or such Subsidiary is a party or by which SSTI or
such Subsidiary or any property or asset of SSTI or such Subsidiary is bound,
except for any such conflicts, defaults, breaches or violations that would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to SSTI.

SECTION 4.08. SEC Filings; Financial Statements.

(a) SSTI has filed or furnished, as applicable, all forms, reports and documents
required to be filed or furnished by it with the SEC since March 17, 2008 (the
“SSTI SEC Reports”). The SSTI SEC Reports (i) were prepared or will be prepared
in all material respects in accordance with either the requirements of the
Securities Act or the Exchange Act, as the case may be, and the rules and
regulations promulgated thereunder, and (ii) did not or will not, at the time of
filing or furnishing, or, if amended, as of the date of such amendment, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Each of the SSTI SEC Reports, at the time of its filing or being
furnished complied, or if not yet filed or furnished, when so filed or
furnished, will comply in all material respects with the applicable requirements
of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), and any rules and regulations promulgated thereunder
applicable to the SSTI SEC Reports.

(b) Each of the consolidated financial statements (including, in each case, any
notes and schedules thereto) contained in, or incorporated by reference into,
the SSTI SEC Reports was or will be prepared in accordance with GAAP applied on
a consistent basis throughout the periods indicated (except as may be indicated
in the notes and schedules thereto) and each fairly presents, or in the case of
SSTI SEC Reports filed after the date hereof, will fairly present, in all
material respects the consolidated financial position, results of operations and
cash flows of SSTI and its consolidated Subsidiaries as at the respective dates
thereof and for the respective periods indicated therein, except as otherwise
noted therein (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments).

SECTION 4.09. Absence of Certain Changes or Events. Since December 31, 2008,
there has not been any Effect that, individually or in the aggregate, has had or
would reasonably be likely to have a Material Adverse Effect with respect to
SSTI or its Subsidiaries.

 

22



--------------------------------------------------------------------------------

SECTION 4.10. Absence of Litigation; Liabilities. Except as disclosed in
Section 4.10 of the SSTI Disclosure Schedule, there is no Action pending or, to
the Knowledge of SSTI, threatened against SSTI, Purchaser or any of SSTI’s
Subsidiaries, or any property or asset of SSTI, Purchaser or any of SSTI’s
Subsidiaries, before any Governmental Authority or arbitrator. Except as would
not, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to SSTI, there are no obligations or liabilities of
SSTI, Purchaser or any of SSTI’s Subsidiaries, whether or not accrued,
contingent or otherwise. Neither SSTI nor Purchaser nor any of SSTI’s
Subsidiaries nor any property or asset of SSTI or such Subsidiary is subject to
any continuing order of, or consent decree, settlement agreement or similar
written agreement with, any Governmental Authority or arbitrator, or any order,
judgment, injunction or decree of any Governmental Authority or arbitrator that
would, individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to SSTI or prevent, materially delay or materially
impair the consummation of the transactions contemplated by this Agreement.

SECTION 4.11. Property. SSTI or one of its Subsidiaries (each a “SSTI Property
Owner”) owns fee simple title to each of the real properties (or the applicable
portion thereof) described in SSTI’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2008 as being owned in fee, as adjusted to reflect
purchases and sales since such date (collectively, the “SSTI Properties”).
Except as would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect with respect to SSTI, (i) the interests of the
SSTI Property Owners in SSTI Properties are good and marketable, and the same
are owned free and clear of Liens except for (A) Permitted Liens, (B) Property
Restrictions imposed or promulgated by Law or by any Governmental Authority and
(C) such other Property Restrictions that are shown in any title insurance
policy insuring SSTI’s or any of its Subsidiaries’ fee simple to any SSTI
Property, provided that such Permitted Liens and Property Restrictions are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect with respect to SSTI, (ii) except in the Ordinary Course, no SSTI
Property requires any extraordinary capital expenditure by SSTI or any of its
Subsidiaries, (iii) the execution and delivery of this Agreement by SSTI and
Purchaser do not, and the performance of this Agreement by SSTI and Purchaser
will not, violate any Lien on any SSTI Property, and (iv) as of the date of this
Agreement neither SSTI nor any of its Subsidiaries has granted any unexpired
option agreements or rights of first refusal with respect to the purchase of a
SSTI Property or any portion thereof or any other unexpired rights in favor of
any third party to purchase or otherwise acquire a SSTI Property, which, in each
case, would be accelerated by the Merger.

SECTION 4.12. Taxes.

(a) All material Tax Returns required to be filed by or on behalf of SSTI,
Purchaser or any of SSTI Tax Subsidiaries have been properly and timely filed
with the appropriate taxing authorities in all jurisdictions in which such Tax
Returns are required to be filed (after giving effect to any valid extensions of
time in which to make such filings), and all such Tax Returns, as amended, are
accurate and complete in all material respects. Except as and to the extent
publicly disclosed by SSTI in the SSTI SEC Reports, (i) all Taxes payable by or
on behalf of SSTI, Purchaser or any of SSTI Tax Subsidiaries (whether or not
shown in a Tax Return) have been fully and timely paid or adequately provided
for in accordance with GAAP, and (ii) adequate reserves or accruals for Taxes
have been provided in accordance with GAAP with respect to any period for which
Tax Returns have not yet been filed or for which Taxes are not yet due and owing
or for which Taxes are being contested in good faith. Neither SSTI nor Purchaser
nor any of SSTI Tax Subsidiaries has executed or filed with the IRS or any other
taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any Tax matter is
currently in force and to the Knowledge of SSTI, no request for any such waiver
or extension is currently pending.

 

23



--------------------------------------------------------------------------------

(b) SSTI has not yet elected REIT status for federal income tax purposes, but
may do so effective January 1, 2008 by filing an election with its 2008 federal
income tax return due on or before September 15, 2009. If SSTI does not elect
REIT status for the tax year ending December 31, 2008, SSTI shall elect REIT
status and operate in such a manner as to qualify as a REIT for the tax year
ending December 31, 2009.

(c) SSTI and its Tax Subsidiaries (i) have complied in all material respects
with all applicable Laws, rules and regulations relating to the payment and
withholding of Taxes; and (ii) have duly and timely withheld from any
compensation payable and from distributions to any stockholder or payments to
any creditor and have paid over to the appropriate taxing authorities all
amounts required to be withheld and paid over on or prior to the due date
thereof under all applicable Laws except where the failure to do so would not be
reasonably likely to have a Material Adverse Effect on SSTI or any SSTI Tax
Subsidiary.

(d) Neither SSTI nor any of its Tax Subsidiaries has received notice from any
taxing authority in a jurisdiction in which SSTI or such SSTI Tax Subsidiary
does not file a Tax Return stating that SSTI or such SSTI Tax Subsidiary is or
may be subject to taxation by that jurisdiction.

(e) No audit or other proceeding by any taxing authority is pending with respect
to any Taxes due from or with respect to SSTI, Purchaser or any SSTI Tax
Subsidiary, nor is there any material dispute with respect to any liability for
Taxes of SSTI, Purchaser or any SSTI Tax Subsidiary either claimed or raised.

(f) Neither SSTI nor Purchaser nor any of SSTI Tax Subsidiaries has engaged in
any transaction that has given rise to or could be reasonably expected to give
rise to a disclosure obligation as a “listed transaction” under Section 6011 of
the Code and the regulations promulgated thereunder. SSTI, Purchaser and all of
SSTI Tax Subsidiaries have complied with all obligations applicable to SSTI,
Purchaser or the relevant SSTI Tax Subsidiary under Sections 6111 and 6112 of
the Code.

(g) Neither SSTI nor Purchaser nor any of its Subsidiaries has entered into any
Prohibited Transaction (as defined in Section 857 of the Code).

(h) As of the date of this Agreement, except as set forth in Section 4.12 of the
SSTI Disclosure Schedule, neither SSTI nor any of its Tax Subsidiaries has
requested a private letter ruling from the IRS or comparable rulings from other
taxing authorities.

SECTION 4.13. Environmental Matters. Except as set forth in Section 4.13 of the
SSTI Disclosure Schedule or as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect with respect to SSTI:

(a) each of SSTI and its Subsidiaries is and has been, and at all times during
SSTI’s and each of its Subsidiaries’ ownership and operation of SSTI Properties,
and SSTI Properties are and, to SSTI’s Knowledge, have been in compliance with
Environmental Laws;

(b) each of SSTI and its Subsidiaries has obtained and currently possesses and
maintains in good standing, and in compliance with the terms and subject to the
conditions thereof, all Permits required by Environmental Laws (collectively,
“Environmental Permits”) in connection with their ownership of SSTI Properties
or the development by SSTI or its Subsidiaries of SSTI Properties (provided that
no representation or warranty is made with respect to any permit required to be
obtained by any lessee of a SSTI Property or any Person other than SSTI or its
Subsidiaries with respect to the conduct of business on SSTI Properties);

 

24



--------------------------------------------------------------------------------

(c) none of SSTI or any of its Subsidiaries or real property currently owned,
leased or operated by SSTI or its Subsidiaries is subject to any pending or, to
the Knowledge of SSTI, threatened Environmental Claim;

(d) none of SSTI or any of its Subsidiaries has generated, arranged for the
disposal of or otherwise caused to be disposed of any Hazardous Material at any
off-site location with respect to which they have received actual notice of any
investigation, monitoring, cleanup, removal, remediation or other response
action;

(e) to SSTI’s Knowledge, no release or disposal of Hazardous Material has
occurred on any currently-owned SSTI Property or other property owned, leased or
operated by SSTI or any of its Subsidiaries that was in violation of or required
investigation, monitoring, cleanup, removal, remediation or other response
actions under Environmental Laws;

(f) except as permitted by Law, and to the Knowledge of SSTI, there are no
wetlands (as that term is defined in Section 404 of the Federal Water Pollution
Control Act, as amended, 33 U.S.C. Section 1254, and applicable state laws) at
any of SSTI Properties that would affect current development, nor is any SSTI
Property subject to any current or, to the Knowledge of SSTI, threatened
environmental deed restriction, use restriction, institutional or engineering
control or order or agreement with any Governmental Authority or any other
restriction of record;

(g) except as reflected in SSTI’s consolidated financial statements, no capital
expenditures are presently required to maintain or achieve compliance with
Environmental Laws;

(h) to the Knowledge of SSTI, except as permitted by Law, there are no
underground storage tanks, polychlorinated biphenyls (“PCB”) or PCB-containing
equipment, except for PCB or PCB-containing equipment owned by utility
companies, or friable asbestos or asbestos-containing materials at any SSTI
Property;

(i) to SSTI’s Knowledge, there have been no material incidents of water damage
or visible evidence of mold growth at any of SSTI Properties that have not been
corrected or repaired;

(j) except for customary terms in favor of lenders in mortgages and trusts, none
of SSTI or its Subsidiaries has assumed any liability of or duty to indemnify or
pay contribution to any other party for any claim, damage or loss arising out of
any Hazardous Material or pursuant to any Environmental Law;

(k) to SSTI’s Knowledge, no filing, notification or other submission to any
Governmental Authority or any approval from any Governmental Authority is
required under any Environmental Law for the execution of this Agreement or for
the consummation of the Merger or any of the other transactions contemplated
hereby; and

(l) to the Knowledge of SSTI, neither SSTI nor any of its Subsidiaries has
received any request for information from any Governmental Authority, pursuant
to Section 104(e) of CERCLA or any similar Environmental Law.

(m) SSTI and its Subsidiaries have made available to REIT I all material
environmental audits, reports and other material environmental documents and
reports in their possession or control relating to their current owned or
operated properties, facilities or operations.

 

25



--------------------------------------------------------------------------------

SECTION 4.14. Material Contracts. SSTI has filed with the SEC copies of all
material contracts that were required to be filed with the SEC Reports. Such
contracts filed or required to be filed, are herein referred to as “SSTI
Material Contracts”. Except as would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect with respect to SSTI,
(i) none of SSTI or its Subsidiaries has received any claim of default of any
material provision under or cancellation of any SSTI Material Contract or any
material contract of a Subsidiary of SSTI, and none of SSTI or its Subsidiaries
are in breach or violation of, or default of any material provision under, any
SSTI Material Contract or any material contract of a Subsidiary of SSTI, (ii) to
SSTI’s Knowledge, no other party is in breach or violation of, or default under,
any material provision of any SSTI Material Contract or any material contract of
a Subsidiary of SSTI and (iii) neither the execution of this Agreement nor the
consummation of the transactions contemplated by this Agreement shall constitute
a default under, or give rise to cancellation rights under, or otherwise
adversely affect any of SSTI’s material rights under any SSTI Material Contract
or any material contract of a Subsidiary of SSTI.

SECTION 4.15. Insurance. SSTI and SSTI’s Subsidiaries maintain insurance
coverage with reputable insurers in such amounts and covering such risks as are
in accordance with normal industry practice for companies engaged in businesses
similar to that of SSTI and SSTI’s Subsidiaries (taking into account the cost
and availability of such insurance).

SECTION 4.16. Affiliate Transactions. Neither SSTI nor any of its Subsidiaries
is a party to any relationships or transactions of the type described in
Item 404 of Regulation S-K of the SEC that has not been disclosed in one or more
SSTI SEC Reports.

SECTION 4.17. Information Supplied. The information supplied by SSTI or
Purchaser for inclusion or incorporation by reference in the Proxy Statement
shall not, in the case of the Proxy Statement, at the date the Proxy Statement
(or any amendment or supplement thereto) is first mailed to stockholders of REIT
I or at the time of REIT I Stockholders’ Meeting, contain any untrue statement
of a material fact, or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not false or misleading.
Notwithstanding the foregoing, neither SSTI nor Purchaser makes any
representation or warranty with respect to any information supplied by REIT I or
any of REIT I’s representatives for inclusion or incorporation by reference in
the Proxy Statement.

SECTION 4.18. Ownership of Purchaser; No Prior Activities. Purchaser is a direct
wholly-owned Subsidiary of SSTI. Purchaser was formed solely for the purpose of
engaging in the transactions contemplated by this Agreement and has not engaged
in any business activities or conducted any operations other than in connection
with the transactions contemplated by this Agreement. All the issued and
outstanding shares of capital stock of Purchaser are owned of record and
beneficially by SSTI.

SECTION 4.19. No Ownership of REIT I Capital Stock. As of the date of this
Agreement, neither SSTI nor any of its Subsidiaries, including Purchaser, own
any shares of REIT I Common Stock.

SECTION 4.20. Brokers. No broker, finder or investment banker (other than Robert
A. Stanger & Co., Inc.) is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of SSTI or Purchaser.

SECTION 4.21. Tax Treatment. Neither SSTI nor Purchaser has taken or agreed to
take any action that would prevent the Merger from qualifying as a
“reorganization” within the meaning of Section 368 of the Code. Neither SSTI nor
Purchaser is aware of any agreement, plan or other circumstance that would
prevent the Merger from qualifying as a “reorganization” within the meaning of
Section 368 of the Code.

 

26



--------------------------------------------------------------------------------

SECTION 4.22. Intellectual Property.

(a) Other than with respect to software programs that are commercially available
on a general basis, SSTI and its Subsidiaries own, license or otherwise possess
legally enforceable rights to use all Intellectual Property used in the conduct
of the business of SSTI and its Subsidiaries, except where the failure to own,
license or have rights to use such Intellectual Property would not, individually
or in the aggregate, be reasonably likely to have a Material Adverse Effect with
respect to SSTI.

(b) Except as would not, individually or in the aggregate, be reasonably likely
to have a Material Adverse Effect with respect to SSTI, (i) all patents, patent
applications and registrations and applications for registered trademarks,
service marks and copyrights which are held by SSTI or any of its Subsidiaries
are valid and subsisting and (ii) SSTI and its Subsidiaries have taken
reasonable measures to protect the proprietary nature of the material
Intellectual Property owned by SSTI or any of its Subsidiaries. To SSTI’s
Knowledge, no other Person is infringing, violating or misappropriating any of
the Intellectual Property owned or used by SSTI or any of its Subsidiaries,
except for infringements, violations or misappropriations which would not,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect with respect to SSTI. To SSTI’s Knowledge, SSTI has not infringed
or otherwise violated the Intellectual Property of any third party during the
five (5) year period immediately preceding the date of this Agreement that would
have a Material Adverse Effect on SSTI or any of its Subsidiaries.

ARTICLE V

CONDUCT OF BUSINESS PENDING THE MERGER

SECTION 5.01. Conduct of Business by REIT I Pending the Merger. REIT I agrees
that, between the date of this Agreement and the Effective Time, except as
expressly set forth in this Agreement, the businesses of REIT I and its
Subsidiaries shall be conducted in the Ordinary Course, and REIT I shall use its
reasonable efforts to preserve substantially intact the business organization of
REIT I and its Subsidiaries and to preserve the current relationships of REIT I
and its Subsidiaries with customers, suppliers and other Persons with which REIT
I or any of its Subsidiaries has significant business relations. Except as
expressly set forth in this Agreement, neither REIT I nor any of its
Subsidiaries shall, between the date of this Agreement and the Effective Time,
directly or indirectly, do, or propose to do, any of the following without the
prior written consent of SSTI:

(a) amend or otherwise change the REIT I Charter or Bylaws or any equivalent
organizational documents of any Subsidiaries of REIT I;

(b) issue, sell, pledge, dispose of, grant or encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, any shares of any
class of capital stock of REIT I or any of its Subsidiaries, or any options,
warrants, convertible securities or other rights of any kind to acquire any
shares of such capital stock, or any other ownership interest, of REIT I or any
of its Subsidiaries except in the Ordinary Course;

(c) except to the extent necessary to maintain its status as a REIT (provided
that any dividend or distribution materially in excess of dividends or
distributions paid prior to the date hereof shall require prior consultation
with SSTI), declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock except in the Ordinary Course;

(d) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock except in the Ordinary
Course;

 

27



--------------------------------------------------------------------------------

(e) (i) acquire any corporation, partnership, other business organization or any
division thereof, or any other asset, in any transaction or series of related
transactions (including without limitation by merger, consolidation or
acquisition of stock or assets or any other business combination, or otherwise,
including without limitation by operation of law, assignment, or other
transfer); (ii) incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for,
the obligations of any Person, or make any loans or advances, or grant any
security interest in any of its assets; (iii) enter into or amend or modify in
any material respect or terminate any material contract or agreement; or
(iv) authorize, or make any commitment with respect to or make any material
capital expenditure;

(f) voluntarily create or incur any Lien, except Permitted Liens, material to it
or any of its Subsidiaries on any of its assets or any assets of its
Subsidiaries;

(g) make any loans, advances or capital contributions to or investments in any
Person (other than between itself and any of its direct or indirect wholly-owned
Subsidiaries);

(h) cancel, modify or waive any debts, claims, or rights held by it or settle
any litigation or other proceedings before a Governmental Authority or
arbitrator or make any payments in respect thereof;

(i) transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon or allow to lapse or expire or otherwise dispose of any
of its assets;

(j) take any material action with respect to accounting policies or procedures;

(k) except to the extent reasonably necessary to maintain REIT I’s status as a
REIT, make or rescind any material Tax election, settle or compromise any
material Tax liability or make any material amendment to any Tax Return;

(l) enter into any Prohibited Transaction (as defined in Section 857 of the
Code);

(m) take any action (or fail to take any action) that would cause REIT I to fail
to qualify as a REIT;

(n) fail to timely file any Tax Returns that are required to be filed by REIT I
or any REIT I Tax Subsidiary; or

(o) announce an intention, enter into any agreement or otherwise make a
commitment, to do any of the foregoing.

SECTION 5.02. Conduct of Business by SSTI and Purchaser Pending the Merger. SSTI
agrees that, between the date of this Agreement and the Effective Time, SSTI
shall use its reasonable efforts to preserve substantially intact the business
organization of SSTI, Purchaser and SSTI’s Subsidiaries, to retain the services
of its executive officers and to preserve the current relationships of SSTI,
Purchaser and SSTI’s Subsidiaries with material customers, suppliers and other
Persons with which SSTI, Purchaser and SSTI’s Subsidiaries has significant
business relations. Except as expressly set forth in this Agreement, SSTI shall
not, between the date of this Agreement and the Effective Time, directly or
indirectly, do, or propose to do, any of the following without the prior written
consent of REIT I, which consent shall not be unreasonably withheld or delayed:

 

28



--------------------------------------------------------------------------------

(a) make any amendment to the SSTI Charter that changes the fundamental
attributes of SSTI Common Stock (it being understood that the authorization
and/or issuance of preferred stock shall not be a change in the fundamental
attributes of SSTI Common Stock);

(b) take any action (or fail to take any action) that would cause SSTI to fail
to qualify as a REIT;

(c) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock except in the Ordinary
Course;

(d) voluntarily create or incur any Lien, except Permitted Liens, material to it
or any of its Subsidiaries on any of its assets or any assets of its
Subsidiaries except in the Ordinary Course;

(e) make any loans, advances or capital contributions to or investments in any
Person (other than between itself and any of its direct or indirect wholly-owned
Subsidiaries) except in the Ordinary Course;

(f) cancel, modify or waive any debts, claims, or rights held by it or settle
any litigation or other proceedings before a Governmental Authority or
arbitrator or make any payments in respect thereof except in the Ordinary
Course;

(g) enter into any Prohibited Transaction (as defined in Section 857 of the
Code);

(h) fail to timely file any Tax Returns that are required to be filed by SSTI or
any SSTI Tax Subsidiary;

(i) announce an intention to or agree in writing or otherwise to take any of the
foregoing actions; or

(j) take, or agree to take, any action that would prevent the Merger from
qualifying as a “reorganization” within the meaning of Section 368 of the Code.

ARTICLE VI

ADDITIONAL AGREEMENTS

SECTION 6.01. Stockholders’ Meeting. Subject to Section 6.03, REIT I shall,
(i) use its reasonable best efforts to duly call, give notice of, convene and
hold, in accordance with applicable Law and the REIT I Charter and Bylaws, no
later than the 75th calendar day following the commencement of mailing of the
Proxy Statement to its stockholders, a special meeting of its stockholders for
the purpose of considering and taking action on this Agreement and the
transactions contemplated hereby, including the Merger, and obtaining REIT I
Stockholder Approval (the “REIT I Stockholders’ Meeting”) and (ii) (A) include
in the Proxy Statement the recommendation of the REIT I board of directors that
the stockholders of REIT I approve the Merger (the “REIT I Recommendation”) and
(B) use its reasonable efforts to obtain such approval and adoption; provided
that, REIT I may adjourn or postpone the REIT I Stockholders’ Meeting to the
extent necessary to ensure that any required supplement or amendment to the
Proxy Statement is provided to REIT I’s stockholders or if, as of the time for
which the REIT I Stockholders’ Meeting is originally scheduled (as set forth in
the Proxy Statement), there are insufficient shares of REIT I Common Stock
represented (either in person or by proxy) to constitute a quorum necessary to
conduct the business of the REIT I Stockholders’ Meeting.

 

29



--------------------------------------------------------------------------------

SECTION 6.02. Access to Information; Confidentiality.

(a) Subject to applicable Law and confidentiality agreements, from the date
hereof until the Effective Time, each party shall, and shall cause its
Subsidiaries and the officers and representatives of such party and its
Subsidiaries to, furnish to the other parties, and will permit the other parties
to have reasonable access to, such information and materials as such party may
reasonably deem necessary or desirable, including without limitation furnishing
information regarding, and access to, the personnel, properties, offices, plants
and other facilities, books and records, financial, operating and other data and
information of the other parties and their Subsidiaries.

(b) Each of REIT I and SSTI shall maintain as confidential any data,
information, documents and materials of a non-public nature which may be made
available to the other pursuant to this Agreement and the transactions
contemplated hereunder, disclosing only to those such of its officers,
directors, shareholders, members, employees and professional advisors (each a
“Recipient Affiliate”) as may be deemed reasonably necessary or desirable.
Notwithstanding anything else to the contrary contained in this Agreement, in
the event that either REIT I or SSTI, or any Recipient Affiliate, is required by
subpoena or substantially equivalent legal process, issued by a court or other
governmental body, whether foreign or domestic, federal, provincial, state or
local, to disclose any such data, information, documents or materials provided
the other, then the party which is, or whose Recipient Affiliate is, required by
such subpoena or process to disclose any of the evaluation material will notify
the other party of such requirement as quickly as practicable in the
circumstances so that the other party may seek a protective order or other
appropriate remedy against the person, court or governmental body imposing such
requirement (or on whose behalf such requirement is being imposed) or waive
compliance with this provision.

SECTION 6.03. No Solicitation of Transactions.

(a) Neither REIT I nor any of its Subsidiaries, and its and their respective
officers, directors and representatives, participated in any solicitations,
discussions or negotiations with any Person that has made or indicated an
intention to make an Acquisition Proposal.

(b) REIT I shall not, and shall cause its Subsidiaries and any of their
respective directors, officers and representatives not to, (i) solicit,
initiate, knowingly encourage or facilitate (including by way of furnishing
non-public information) any inquiries with respect to an Acquisition Proposal,
or (ii) initiate or knowingly encourage any discussions or negotiations
regarding an Acquisition Proposal; provided, however, that, at any time prior to
REIT I Stockholder Approval, if REIT I receives a bona fide Acquisition Proposal
or a proposal that may reasonably be expected to lead to an Acquisition Proposal
that was not solicited after the date of this Agreement or that did not
otherwise result from a breach of this Section 6.03, REIT I may furnish, or
cause to be furnished, non-public information with respect to REIT I and its
Subsidiaries to the Person who made such proposal and may participate in
discussions and negotiations regarding such proposal if (A) the REIT I board of
directors determines in good faith, after consultation with its financial
advisor and outside counsel, that such action is necessary in order for such
directors to comply with the directors’ statutory duties under Section 2-405.1
of the MGCL and fiduciary duties under the REIT I Charter, (B) the REIT I board
of directors determines in good faith, after consultation with its financial
advisor, that such Acquisition Proposal either constitutes a Superior Proposal
or is reasonably likely to result in a Superior Proposal, and (C) prior to
taking such action, REIT I enters into a confidentiality agreement with respect
to such proposal. REIT I shall promptly (and, in any event, within 24 hours)
notify SSTI after receipt by REIT I of any Acquisition Proposal, including the
material terms and conditions thereof, to the extent known, the identity of the
third party making any proposal and any material change in the status of
discussions or negotiations (including any material amendments to the proposal)
between REIT I and the Person making such proposal.

 

30



--------------------------------------------------------------------------------

(c) Prior to the Effective Time the REIT I board of directors shall not
(i) withdraw, qualify or modify or publicly propose to withdraw, qualify or
modify in a manner adverse to SSTI or Purchaser, the REIT I Recommendation or
(ii) approve, adopt or recommend, or publicly propose to approve, adopt or
recommend, an Acquisition Proposal to holders of REIT I Common Stock; provided,
however, that in the event an Acquisition Proposal is made prior to REIT I
Stockholder Approval, the REIT I board of directors may take such action if REIT
I has complied with the notice provisions set forth in the last sentence of
Section 6.03(b) and each has determined in good faith (x) after consultation
with outside legal counsel that such action is necessary in order for such
directors to comply with the directors’ statutory duties under Section 2-405.1
of the MGCL and fiduciary duties under REIT I Charter and (y) after consultation
with its financial advisor and outside legal counsel, that such Acquisition
Proposal is a Superior Proposal. In the event that the REIT I board of directors
complies with their respective obligations in the preceding sentence, REIT I may
enter into a definitive agreement to effect a Superior Proposal, but not prior
to such time as REIT I has provided SSTI with written notice that REIT I has
elected to terminate this Agreement pursuant to Section 8.01(e) and otherwise
complied with REIT I’s obligations in the preceding sentence and in
Section 8.01(e).

SECTION 6.04. Directors’ and Officers’ Indemnification and Insurance.

(a) For a period of five years from the Effective Time, the Surviving
Corporation Charter and the Surviving Corporation Bylaws shall contain
provisions for the indemnification to the full extent permitted by Law of
individuals who, at or prior to the Effective Time, were directors, officers,
fiduciaries or agents of REIT I or any of its Subsidiaries, which provisions
shall not be amended, repealed or otherwise modified for a period of five years
from the Effective Time in any manner that would affect adversely the rights
thereunder of those individuals, unless such modification shall be required by
Law and then only to the minimum extent required by Law.

(b) After the Effective Time, the Surviving Corporation shall, to the fullest
extent permitted under applicable Law or any applicable contract or agreement in
effect on the date hereof and made available to the Surviving Corporation,
indemnify and hold harmless, and provide advancement of expenses to, each
present and former director and officer of REIT I and each of its Subsidiaries
(collectively, the “Indemnified Parties”) against all costs and expenses
(including attorneys’ fees), judgments, fines, penalties, losses, claims,
damages, liabilities and settlement amounts paid in connection with any claim,
action, suit, proceeding or investigation (whether arising before or after the
Effective Time), whether civil, criminal, administrative or investigative,
arising out of or pertaining to any action or omission, or alleged act or
omission, in their capacity as an officer or director, whether occurring before
or at the Effective Time, for a period of five years after the date hereof. In
the event of any such claim, action, suit, proceeding or investigation, any
Indemnified Party wishing to claim indemnification hereunder shall promptly
notify the Surviving Corporation and SSTI upon learning of same; provided that
the failure to so notify shall not relieve the Surviving Corporation of any
liability it may have hereunder except to the extent such failure materially
prejudices the Surviving Corporation. In the event of any such claim, action,
suit, proceeding or investigation, (i) the Surviving Corporation shall pay the
reasonable fees and expenses of counsel selected by the Indemnified Parties,
which counsel shall be reasonably satisfactory to the Surviving Corporation,
promptly after statements therefor are received and (ii) the Surviving
Corporation shall cooperate in the defense of any such matter; provided,
however, that the Surviving Corporation shall not be liable for any settlement
effected without its written consent (which consent shall not be unreasonably
withheld or delayed); and provided, further, that neither REIT I nor the
Surviving Corporation shall be obligated pursuant to this Section 6.04(b) to pay
the fees and expenses of more than one counsel (in addition to local counsel)
for all Indemnified Parties in any single action except to the extent that two
or more of such Indemnified Parties shall have conflicting interests in the
outcome of such action; and provided, further, that, in the event that any claim
for indemnification is asserted or

 

31



--------------------------------------------------------------------------------

made within such five year period, all rights to indemnification in respect of
such claim shall continue until the disposition of such claim.

(c) The Surviving Corporation shall maintain in effect for five years from the
Effective Time, if available, the current directors’ and officers’ liability
insurance policies maintained by REIT I provided that the Surviving Corporation
may substitute therefor policies of at least the same coverage with respect to
matters occurring prior to the Effective Time containing terms and conditions
that are not in the aggregate less favorable; provided, however, that in no
event shall the Surviving Corporation be required to expend pursuant to this
Section 6.04(c) more than an amount per year equal to 100% of current annual
premiums, and normal increases paid on renewal, paid by REIT I for such
insurance; provided, however, that in the event of an expiration, termination or
cancellation of such current policies, Purchaser or the Surviving Corporation
shall use their reasonable best efforts to obtain as much coverage as is
possible under substantially similar policies for such maximum annual amount in
aggregate annual premiums.

(d) In the event the Surviving Corporation or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
Person, then, and in each such case, SSTI shall, and shall cause the Surviving
Corporation or its successors or assigns, to maintain the policies and honor the
obligations provided for in this Section 6.04.

(e) SSTI shall cause the Surviving Corporation to perform all of the obligations
of the Surviving Corporation under this Section 6.04. The provisions of this
Section 6.04 are intended for the benefit of and shall be enforceable by, each
of the Indemnified Parties and their respective heirs and representatives.

(f) Notwithstanding anything to the contrary contained herein, the parties
hereto acknowledge and agree that the obligations of this Section 6.04 shall
survive the effectiveness of the Merger.

SECTION 6.05. Further Action; Reasonable Best Efforts.

(a) Upon the terms and subject to the conditions of this Agreement, each of the
parties hereto shall use its commercially reasonable best efforts to take, or
cause to be taken, all appropriate action, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate and
make effective the transactions contemplated hereby, including using its
commercially reasonable best efforts to cooperate in the consummation of the
transactions contemplated hereunder, including without limitation the diligent
pursuit of obtaining all Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to contracts
with REIT I and its Subsidiaries as are necessary for the consummation of the
transactions contemplated hereby and to fulfill the conditions to the Merger. In
case, at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement, the proper officers and
directors of each party to this Agreement shall use their reasonable best
efforts to take all such action.

(b) The parties hereto agree to cooperate and assist one another in connection
with all actions to be taken pursuant to Section 6.05(a), including the
preparation and making of any filings referred to therein and, if requested,
amending or furnishing additional information thereunder, including, subject to
applicable Law, providing copies of all related documents to the non-filing
party and their advisors prior to filing, and to the extent practicable and
permissible under applicable Law neither of the parties will file any such
document or have any communication with any Governmental Authority without prior
consultation with the other party. Each party shall keep the other apprised
reasonably promptly of the

 

32



--------------------------------------------------------------------------------

content and status of any communications with, and communications from, any
Governmental Authority with respect to the transactions contemplated hereby. To
the extent practicable and permitted by a Governmental Authority, each party
hereto shall permit representatives of the other party to participate in
meetings and calls with such Governmental Authority.

(c) Notwithstanding any other provision contained herein, REIT I shall, with
respect to any U.S. federal tax filing relating to the REIT status of REIT I
that is filed by REIT I between the date hereof and Closing, give SSTI a
reasonable opportunity to comment on such filing before it is filed with the IRS
and shall accept any reasonable comments (the reasonableness of which shall be
determined by REIT I in its sole discretion) that are provided by SSTI with
respect to the content of such filing.

(d) Each of the parties hereto agrees to cooperate and use its reasonable
efforts to contest and resist any Action, including administrative or judicial
Action, and to seek to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and that restricts, prevents or prohibits
consummation of the transactions contemplated hereby, including by pursuing all
available avenues of administrative and judicial appeal.

SECTION 6.06. Public Announcements. From the date hereof until the Effective
Time, neither REIT I nor SSTI shall, without the prior written consent of the
other, make or cause to be made, whether directly or indirectly, any public
announcement or disclosure relating to the Merger or any other transaction
contemplated hereunder, and, with respect to any such consent that is required
under applicable law to be made by either REIT I or SSTI, such legally required
consent shall not be unreasonably withheld, conditioned, or delayed by the other
party.

SECTION 6.07. Affiliates. Prior to the date of the REIT I Stockholders’ Meeting,
REIT I shall deliver to SSTI a list of names and addresses of those stockholders
of REIT I who are, in REIT I’s reasonable judgment, as of the time of the REIT I
Stockholders’ Meeting, “affiliates” of REIT I within the meaning of Rule 145
under the Securities Act. There shall be added to such list the names and
addresses of any other Person subsequently identified by REIT I (in consultation
with SSTI) as a Person who may be deemed to be such an affiliate of REIT I.

SECTION 6.08. Dividends. REIT I and SSTI shall coordinate the declaration,
setting of record dates and payment dates of dividends on shares of REIT I
Common Stock and SSTI Common Stock so that holders of shares of REIT I Common
Stock do not receive dividends on both shares of REIT I Common Stock and shares
of SSTI Common Stock received in the Merger in respect of the calendar quarter
in which the Closing occurs or fail to receive a dividend on either shares of
REIT I Common Stock or shares of SSTI Common Stock received in the Merger in
respect of such calendar quarter; provided, however, that nothing herein is
intended to prevent holders of shares of REIT I Common Stock from receiving a
dividend on (i) shares of REIT I Common Stock with respect to the period from
the beginning of the calendar quarter in which the Closing occurs to the Closing
Date, and (ii) on shares of SSTI Common Stock received in the Merger in respect
of shares of REIT I Common Stock with respect to the period from the Closing
Date to the end of the calendar quarter in which the Closing occurs.

SECTION 6.09. Plan of Reorganization. This Agreement is intended to constitute a
“plan of reorganization” within the meaning of Treasury Regulation
Section 1.368-2(g). Each party hereto shall use its reasonable best efforts to
cause the Merger to qualify, and will not knowingly take any actions or cause
any actions to be taken which could reasonably be expected to prevent the Merger
from qualifying, as a “reorganization” within the meaning of Section 368 of the
Code.

 

33



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO THE MERGER

SECTION 7.01. Conditions to the Merger. The obligations of each party to effect
the Merger shall be subject to the satisfaction, at or prior to the Effective
Time, of the following conditions:

(a) Stockholder Approval. REIT I shall have obtained REIT I Stockholder
Approval.

(b) No Order. No Governmental Authority of competent jurisdiction shall have
enacted or issued an order, decree, judgment, injunction or taken any other
action (whether temporary, preliminary or permanent) that is in effect and
restrains, enjoins or otherwise prohibits or makes illegal the consummation of
the Merger (collectively, an “Order”); provided, however, that the party
claiming the failure of the condition set forth in this Section 7.01(b) shall
have used reasonable best efforts to have such Order vacated.

(c) Lender Consents. REIT I or its Subsidiaries shall have obtained any and all
consents required by loan documents relating to loans secured by security
interests in REIT I Properties to which REIT I or its Subsidiaries are parties
to consummate the transactions contemplated hereby.

(d) Completion of Disclosure Schedules. The submission and mutual acceptance of
both the SSTI Disclosure Schedule and the REIT I Disclosure Schedule, as
described in Section 9.14 hereof.

SECTION 7.02. Conditions to the Obligations of SSTI and Purchaser. The
obligations of SSTI and Purchaser to consummate the Merger are subject to the
satisfaction or waiver (where permissible) of the following additional
conditions:

(a) Representations and Warranties. The representations and warranties of REIT I
contained in this Agreement shall be true and correct as of the date hereof and
as of the Effective Time as though made on and as of the Effective Time (except
to the extent expressly made as of an earlier date, in which case as of such
earlier date), except for failures to be true and correct that individually or
in the aggregate would not reasonably be likely to have a Material Adverse
Effect with respect to REIT I; provided, that for purposes of determining
whether the condition in this Section 7.02(a) is satisfied, references to
“Material Adverse Effect” and any other materiality qualification contained in
such representations and warranties shall be ignored.

(b) Agreements and Covenants. REIT I shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Effective Time.

(c) Acquisition Fee Waiver and Expense Reimbursement Agreement. The execution of
a written agreement by and between SSTI and its advisor, Strategic Storage
Advisor, LLC, in which Strategic Storage Advisor, LLC agrees to (i) waive all
acquisition fees associated with the Merger, and (ii) limit expense
reimbursements relating to the Merger that are incurred by Strategic Storage
Advisor, LLC to only the true and actual costs related to the Merger, including,
but not limited to, employee personnel costs for time spent in connection with
the Merger, subject to a $250,000 maximum reimbursement.

(d) Fairness Opinion. The receipt of a fairness opinion from Robert A. Stanger &
Co., Inc. relating to the Merger.

 

34



--------------------------------------------------------------------------------

(e) Officer Certificate. REIT I shall have delivered to SSTI a certificate,
dated the date of the Closing, signed by the President or Chief Financial
Officer of REIT I, certifying as to the satisfaction of the conditions specified
in Sections 7.02(a) and 7.02(b).

(f) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Effect that, individually or in the aggregate, has had, or
is reasonably likely to have, a Material Adverse Effect with respect to REIT I.

SECTION 7.03. Conditions to the Obligations of REIT I. The obligations of REIT I
to consummate the Merger are subject to the satisfaction or waiver (where
permissible) of the following additional conditions:

(a) Representations and Warranties. The representations and warranties of SSTI
and Purchaser contained in this Agreement shall be true and correct in all
material respects as of the date hereof and as of the Effective Time, as though
made on and as of the Effective Time (except to the extent expressly made as of
an earlier date, in which case as of such earlier date), except for failures to
be true and correct that individually or in the aggregate would not reasonably
be likely to have a Material Adverse Effect with respect to SSTI; provided, that
for purposes of determining whether the condition in this Section 7.03(a) is
satisfied, references to “Material Adverse Effect” and any other materiality
qualification contained in such representations and warranties shall be ignored.

(b) Agreements and Covenants. SSTI and Purchaser shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time.

(c) Officer Certificate. SSTI shall have delivered to REIT I a certificate,
dated the date of the Closing, signed by the Chief Executive Officer or Chief
Financial Officer of SSTI, certifying as to the satisfaction of the conditions
specified in Sections 7.03(a) and 7.03(b).

(d) No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Effect that, individually or in the aggregate, has had, or
is reasonably likely to have, a Material Adverse Effect with respect to SSTI.

SECTION 7.04. Frustration of Closing Conditions. No party may rely on the
failure of any condition set forth in this Article VII to be satisfied if such
party’s failure to comply with any provision of this Agreement in a material
respect has been the proximate cause of, or resulted in, the failure of the
condition.

ARTICLE VIII

TERMINATION, AMENDMENT AND WAIVER

SECTION 8.01. Termination. This Agreement may be terminated and abandoned prior
to the Closing Date only as follows:

(a) by the mutual written consent of SSTI and REIT I;

(b) by either of REIT I or SSTI by written notice to the other:

(i) if at the REIT I Stockholders’ Meeting (or at any adjournment or
postponement thereof) REIT I Stockholder Approval is not obtained;

 

35



--------------------------------------------------------------------------------

(ii) if any Governmental Authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Order that is in effect and
restrains, enjoins or otherwise prohibits or makes illegal the consummation of
the Merger, and such Order shall have become final and non-appealable, provided,
however, that the party terminating this Agreement pursuant to this
Section 8.01(b)(ii) shall have used reasonable best efforts to have such Order
vacated; or

(iii) if the consummation of the Merger shall not have occurred on or before
December 31, 2009 (the “Drop Dead Date”); provided, however, that the right to
terminate this Agreement under this Section 8.01(b)(iii) shall not be available
to either party if such party’s breach of any representation, warranty or
covenant herein in a material respect has been the proximate cause of, or
resulted in, the failure of the Merger to occur on or before the Drop Dead Date;

(c) by written notice from SSTI to REIT I, if REIT I breaches or fails to
perform in any material respect any of its representations, warranties or
covenants contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 7.02(a) or 7.02(b),
and such condition is incapable of being satisfied by the Drop Dead Date or such
breach has not been cured by REIT I within 30 Business Days after REIT I’s
receipt of written notice of such breach from SSTI; provided that SSTI’s right
to terminate under this paragraph shall lapse and be of no effect if not
exercised in writing within 15 Business Days following the date upon which the
right to terminate hereunder first accrued;

(d) by written notice from REIT I to SSTI if SSTI or Purchaser breaches or fails
to perform in any material respect any of its representations, warranties or
covenants contained in this Agreement, which breach or failure to perform would
give rise to the failure of a condition set forth in Section 7.03(a) or 7.03(b)
and such condition is incapable of being satisfied by the Drop Dead Date or such
breach has not been cured by SSTI or Purchaser within 30 Business Days after
SSTI’s receipt of written notice of such breach from REIT I; provided that REIT
I’s right to terminate under this paragraph shall lapse and be of no effect if
not exercised in writing within 15 Business Days following the date upon which
the right to terminate hereunder first accrued;

(e) by written notice from REIT I to SSTI, in connection with entering into a
binding written agreement to effect a Superior Proposal; provided, however, that
prior to terminating this Agreement pursuant to this Section 8.01(e), (i) REIT I
(with the authorization of the REIT I board of directors) shall have
(1) notified SSTI in writing of REIT I’s receipt of such Superior Proposal (and
the material terms and conditions thereof) and its intention to enter into such
binding written agreement Proposal, and (2) otherwise complied in all material
respects with its obligations under Section 6.03, (ii) SSTI does not make,
within three Business Days after receipt of REIT I’s written notice pursuant to
clause (i) above, an offer that the REIT I board of directors shall have
concluded in good faith (following consultation with their respective financial
advisors and outside counsel) is at least as favorable, from a financial point
of view, to the stockholders of REIT I as such Superior Proposal, and (iii) REIT
I shall have paid to SSTI the Break-up Fee as provided in Section 8.02(b). REIT
I agrees (x) that it will not enter into the binding agreement referred to in
this Section 8.01(e) until at least the fourth Business Day after it has
provided the notice to SSTI required hereby and (y) to notify SSTI promptly if
its intention to enter into such agreement referred to in its notice to SSTI
will change at any time after giving such notice; or

(f) by written notice from SSTI to REIT I, if the REIT I board of directors,
prior to REIT I Stockholder Approval, (A) fails to include the REIT I
Recommendation in the Proxy Statement, (B) publicly withdraws or knowingly
modifies, in a manner adverse to SSTI or Purchaser, the REIT I Recommendation,
(C) approves any Acquisition Proposal or publicly recommends that the holders of
REIT I Common Stock accept or approve any other Acquisition Proposal, or (D) at
any time after the end of five (5) Business Days following receipt of an
Acquisition Proposal, has failed to reaffirm the REIT I

 

36



--------------------------------------------------------------------------------

Recommendation as promptly as practicable after receipt of any written request
to do so from SSTI (which five (5) Business Day period will be extended for an
additional five (5) Business Days if REIT I certifies to SSTI prior to the
expiration of the initial five (5) Business Day period that the REIT I board of
directors is in good faith seeking to obtain additional information regarding
its decision to reaffirm the REIT I Recommendation).

SECTION 8.02. Effect of Termination.

(a) Subject to the remainder of this Section 8.02 and to Section 8.03, in the
event of the termination of this Agreement pursuant to Section 8.01, this
Agreement shall forthwith become null and void and have no effect, without any
liability on the part of SSTI, Purchaser or REIT I and each of their respective
directors, trustees, officers, employees, or stockholders and all rights and
obligations of any party hereto shall cease, except for the agreements contained
in Sections 6.02 (Confidentiality), 6.06 (Public Announcements), 8.02 (Effect of
Termination), 8.03 (Fees and Expenses) and Article IX (General Provisions),
which shall remain in full force and effect and survive any termination of this
Agreement; provided, however, that nothing contained in this Section 8.02(a)
shall relieve any party hereto from liabilities or damages arising out of any
fraud or willful breach by such party of any of its representations, warranties,
covenants or other agreements contained in this Agreement.

(b) REIT I shall pay to SSTI an amount in cash equal to $1,000,000 (the
“Break-Up Fee”) if:

(i) this Agreement is terminated by REIT I pursuant to Section 8.01(e); or

(ii) this Agreement is terminated by SSTI pursuant to Section 8.01 (f).

(c) Any fee due under Section 8.02(b) shall be paid by REIT I by wire transfer
of same-day funds:

(i) in the case of Section 8.02(b)(i), concurrently with such termination; and

(ii) in the case of Section 8.02(b)(ii), within two (2) Business Days of such
termination.

SECTION 8.03. Fees and Expenses.

(a) Except as set forth in Sections 8.02 and this Section 8.03, whether or not
the Merger is consummated, all fees, costs and expenses incurred in connection
with the preparation, execution and performance of this Agreement and the
transactions contemplated hereby, including all fees, costs and expenses of
agents, representatives, financial advisors, counsel and accountants shall be
paid by the party incurring such fees, costs or expenses.

(b) If this Agreement is terminated by SSTI pursuant to Section 8.01(c), REIT I
shall pay to SSTI within three (3) Business Days after the date of termination
all documented, reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of lawyers, accountants, financial advisors and
investment bankers, incurred by SSTI in connection with the entering into of
this Agreement and the carrying out of any and all acts contemplated hereunder.

(c) If this Agreement is terminated by REIT I pursuant to Section 8.01(d), SSTI
shall pay to REIT I within three (3) Business Days after the date of termination
all documented, reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of lawyers, accountants, financial

 

37



--------------------------------------------------------------------------------

advisors and investment bankers, incurred by REIT I in connection with the
entering into of this Agreement and the carrying out of any and all acts
contemplated hereunder.

SECTION 8.04. Deferral Provisions to Ensure Compliance with REIT Gross Income
Tests.

(a) Notwithstanding any other provision in this Agreement, any payments
otherwise to be made by SSTI to REIT I pursuant to Section 8.03(c) or by REIT I
to SSTI under Section 8.02 or Section 8.03(b) for any calendar year shall not
exceed the sum of (a) the amount that it is determined should not be gross
income of the party receiving such payment (the “Receiving Party”) for purposes
of the requirements of Sections 856(c)(2) and (3) of the Code, with such
determination to be set forth in an opinion of outside tax counsel selected by
the Receiving Party (the “Counsel’s Gross Income Opinion”) plus (b) such
additional amount that it is estimated can be paid to the Receiving Party in
such taxable year without creating a risk that the payment would cause the
Receiving Party to fail to meet the requirements of Section 856(c)(2) and (3) of
the Code, determined as if the payment of such amount did not constitute income
described in Section 856(c)(2)(A)-(H) and 856(c)(3)(A)-(I) of the Code
(“Qualifying Income”), which determination shall be made by independent tax
accountants to the Receiving Party and (c) in the event the Receiving Party
receives a letter from outside tax counsel to the Receiving Party (“Counsel’s
Ruling Letter”) indicating that Receiving Party has received a ruling from the
Internal Revenue Service holding that the Receiving Party’s receipt of the
additional amount otherwise to be paid under Section 8.03(c) either would
constitute Qualifying Income or would be excluded from gross income of the
Receiving Party for purposes of Sections 856(c)(2) and (3) of the Code (the
“Specified REIT Requirements”), the aggregate payments otherwise required to be
made under this Agreement (determined without regard to this Section 8.04) less
the amount otherwise previously paid under clauses (a) and (b) above. The
obligation of the party required to make such payment (the “Paying Party”) to
pay any unpaid portion of the payment otherwise required under this Agreement
that remains unpaid solely by reason of this Section 8.04 shall terminate five
years from the date such payment otherwise would have been made but for this
Section 8.04.

(b) The Paying Party shall place the full amount of any payments otherwise to be
made by the Paying Party to the Receiving Party under Section 8.02 or 8.03, as
the case may be, in a mutually agreed escrow account upon mutually acceptable
terms which shall provide that any portion thereof shall not be released to the
Receiving Party unless and until the Paying Party receives any of the following:
(x) a letter from the Receiving Party’s independent tax accountants indicating
the amount that it is estimated can be paid at the time to the Receiving Party
without creating a risk that the payment would cause the Receiving Party to fail
to meet the Specified REIT Requirements for the taxable year in which the
payment would be made, which determination shall be made by such independent tax
accountants, (y) Counsel’s Ruling Letter or (z) an opinion of outside tax
counsel selected by the Receiving Party, to the effect that, based upon a change
in Law or interpretation after the date on which payment was first deferred
hereunder, receipt of the additional amount otherwise to be paid under this
Agreement either would be excluded from gross income of the Receiving Party for
purposes of the Specified REIT Requirements or would constitute Qualifying
Income, in any of which events the Paying Party shall pay to the Receiving Party
the lesser of the unpaid amounts due under this Agreement (determined without
regard to this Section 8.04 or the maximum amount stated in the letter referred
to in clause (x) above). At the end of the five year period referred to above in
this Section 8.04 with respect to any amount placed in such escrow, if none of
the events referred to in clauses (x), (y) or (z) or the preceding sentences
shall have occurred, such amount shall be released from such escrow to be used
as determined by the Paying Party in its sole and absolute discretion.

 

38



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

SECTION 9.01. Non-Survival of Representations and Warranties. The
representations and warranties in this Agreement shall terminate at the
Effective Time or upon the termination of this Agreement pursuant to
Section 8.01, as the case may be.

SECTION 9.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by overnight
courier, by facsimile or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 9.02):

if to SSTI or Purchaser:

Strategic Storage Trust, Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, California 92694

Fax: 949-429-6606

Phone: 949-429-6600

Attention: Timothy S. Morris

Chairman of the Nominating and Corporate Governance Committee

with a copy (which shall not constitute notice) to:

Baker Donelson Bearman Caldwell & Berkowitz, PC

Monarch Plaza, Suite 1600

3414 Peachtree Road, N.E.

Atlanta, Georgia 30326-1164

Fax: (404) 221-6501

Phone: (404) 577-6000

Attention: Michael K. Rafter, Esq.

Howard S. Hirsch, Esq.

if to REIT I:

Self Storage REIT, Inc.

111 Corporate Drive, Suite 120

Ladera Ranch, California 92694

Fax: 949-429-6606

Phone: 949-429-6600

Attention: H. Michael Schwartz

President and Chairman of the Board of Directors

with a copy (which shall not constitute notice) to:

Gregory Kaplan, PLC

7 East Second Street (23224-4253)

P.O. Box 2470

Richmond, VA 23218-2470

Fax: 804-916-9117

Phone: 804-897-0645

Attention: Robert R. Kaplan, Jr., Esq.

 

39



--------------------------------------------------------------------------------

SECTION 9.03. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

SECTION 9.04. Entire Agreement; Assignment. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof. This
Agreement and any of the rights or obligations hereunder shall not be assigned
(whether pursuant to a merger, by operation of Law or otherwise) by any party
hereto without the prior written consent of the other parties and any such
purported assignment shall be null and void, except that SSTI and Purchaser may
assign all or any of their rights and obligations hereunder to any wholly owned
Subsidiary of SSTI, provided that no such assignment shall relieve the assigning
party of its obligations hereunder and such assignment does not alter the type
or amount of the Merger Consideration and would not and would not reasonably be
likely to prevent, materially delay or materially impair the consummation of the
transactions contemplated by this Agreement. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective successors and permitted assigns.

SECTION 9.05. Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than Section 6.04 (which is intended to be for the benefit of
the Indemnified Parties and may be enforced by such parties).

SECTION 9.06. Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by Law or equity upon
such party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which the parties are entitled at Law or in equity.

SECTION 9.07. Governing Law; Dispute Resolution. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of Maryland
applicable to contracts executed in and to be performed in that State, and the
MGCL, specifically, shall govern with respect to the Merger and those provisions
set forth herein that are required to be governed by it. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in a court of competent jurisdiction located in Orange
County, California. The parties hereto hereby (a) submit to the exclusive
jurisdiction of any such court for the purpose of any Action arising out of or
relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or

 

40



--------------------------------------------------------------------------------

the transactions contemplated hereby may not be enforced in or by any of the
above-named courts. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 9.02 as to giving notice
hereunder shall be deemed effective service of process on such party. If a
dispute arises out of or relates to this Agreement, the parties agree first to
try in good faith to settle the dispute by mediation before resorting to
arbitration or litigation. The parties agree that the mediator shall be chosen
no later than thirty (30) days after the submission of a claim by either party.
If the parties cannot agree on the selection of a mediator, one shall be
selected by the American Arbitration Association. The fees and expenses of the
mediator shall be borne equally by the parties. If the controversy is not
resolved through mediation in accordance with the foregoing, the parties agree
that any controversy or claim arising out of or relating to this Agreement shall
be determined by binding arbitration that shall be subject to and shall be
conducted by a single arbitration in accordance with the United States
Arbitration Act. The arbitrator shall have authority to award damages and grant
other relief he deems appropriate. The arbitrator shall give effect to statues
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitrable, shall be determined by the arbitrator. Judgment upon the
arbitration award may be entered in any court having jurisdiction. The fees and
expenses of arbitrator and AAA shall be borne equally by the parties.

SECTION 9.08. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

SECTION 9.09. Interpretation. All references in this Agreement and either
Disclosure Schedule to Articles, Sections and Exhibits refer to Articles and
Sections of, and Exhibits to, this Agreement unless the context requires
otherwise. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Wherever used herein, a pronoun in the masculine gender shall be
considered as including the feminine gender unless the context clearly indicates
otherwise and the word “including” shall mean “including without limitation.”
The phrases “herein,” “hereof,” “hereunder” and words of similar import will be
deemed to refer to this Agreement as a whole, including the Exhibits and
Schedules hereto, and not to any particular provision of this Agreement. The
word “or” will be inclusive and not exclusive unless the context requires
otherwise. All references in this Agreement to any particular Law will be deemed
to refer also to any rules and regulations promulgated under that Law.
References to a Person also refer to its predecessors and successors and
permitted assigns.

SECTION 9.10. Performance Guaranty. SSTI hereby guarantees the due, prompt and
faithful performance and discharge by, and compliance with, all of the
obligations, covenants, terms, conditions and undertakings of Purchaser under
this Agreement in accordance with the terms hereof.

SECTION 9.11. Amendment. This Agreement may be amended by the parties hereto by
action taken by or on behalf of their respective boards of directors at any time
prior to the Effective Time; provided, however, that, after the approval and
adoption of this Agreement and the transactions contemplated hereby by the
stockholders of REIT I, no amendment may be made that would, under applicable
Law, require further approval by such stockholders without such further
approval. This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.

SECTION 9.12. Waiver. At any time prior to the Effective Time, any party hereto
may (a) extend the time for the performance of any obligation or other act of
any other party hereto, (b) waive any inaccuracy in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any agreement of any other party
or

 

41



--------------------------------------------------------------------------------

any condition to its own obligations contained herein. Any such extension or
waiver shall be valid if set forth in an instrument in writing signed by the
party or parties to be bound thereby.

SECTION 9.13. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

SECTION 9.14. Completion of Disclosure Schedules. The SSTI Disclosure Schedule
and the REIT I Disclosure Schedule have not been prepared in their final form at
the time of execution of this Agreement. Input by SSTI and REIT I is necessary
to finalize the SSTI Disclosure Schedule and the REIT I Disclosure Schedule and
each party agrees to use its reasonable best efforts to finalize them. Within 21
days prior to the Closing, the parties shall agree on the completed SSTI
Disclosure Schedule and the REIT I Disclosure Schedule. Once submitted and
accepted by REIT I or SSTI, as the case may be, the SSTI Disclosure Schedule and
the REIT I Disclosure Schedule, respectively, shall be appended to, and become a
part of, this Agreement.

[Signatures are on the following page.]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, SSTI, Purchaser and REIT I have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

STRATEGIC STORAGE TRUST, INC. By  

/s/ Paula Mathews

Name:  

Paula Mathews

Title:  

Executive Vice President

SS REIT I ACQUISITION, INC. By  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President SELF STORAGE REIT, INC. By  

/s/ H. Michael Schwartz

Name:   H. Michael Schwartz Title:   President

 

43